     Case 3:20-cv-02910-L Document 193 Filed 11/20/20              Page 1 of 50 PageID 2693


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                      §
U.S. COMMODITY FUTURES TRADING                        §
COMMISSION, et al.                                    §
                                                      §
                       Plaintiffs,                    §
                                                      §             CIVIL ACTION NO.
v.                                                    §               3:20-CV-2910-L
                                                      §
TMTE, INC. a/k/a METALS.COM, CHASE                    §
METALS, INC., CHASE METALS, LLC,                      §
BARRICK CAPITAL, INC., LUCAS THOMAS                   §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,               §
and SIMON BATASHVILI,                                 §
                                                      §
                       Defendants,                    §
                                                      §
TOWER EQUITY, LLC,                                    §
                                                      §
                       Relief Defendant.              §
                                                      §


                  RECEIVER'S UNOPPOSED FIRST FEE APPLICATION

         Pursuant to the Statutory Restraining Order ("SRO") entered by the Court on September

22, 2020, the Receiver is required to submit periodic fee petitions for authorization to pay fees

and expenses of the receivership, with the first application due within 60 days of the entry of the

Order.    The Receiver has provided the U.S. Commodity Futures Trading Commission (the

"CFTC") and counsel for the Defendants Asher and Batashvili with a complete copy of the

proposed Application, together with all exhibits and relevant billing information. The CFTC

and Defendants are unopposed to the relief requested herein.

         The Receiver's First Fee Application covers the period from the inception of the

Receivership on September 22, 2020 through October 24, 2020.




RECEIVER'S FIRST FEE APPLICATION                                                         PAGE 1
      Case 3:20-cv-02910-L Document 193 Filed 11/20/20                             Page 2 of 50 PageID 2694




                                                             I.
                                     FEES AND EXPENSES INCURRED

            A. Receiver Fees & Expenses

            Fees.    By this Application, the Receiver requests authority to pay $38,220 in Receiver

fees, which is 80% of the total Receiver fees of $47,775 incurred from September 22, 2020

through October 24, 2020. During this period, the Receiver provided 122.50 hours of service at

his discounted hourly rate of $395.00 1• In addition to reducing his standard hourly billing rate,

the Receiver also discounted his total fees by 20%. The valuable services provided by the

Receiver during this time period are set forth in the invoices attached hereto as Exhibit A. The

services are also summarized in the Receiver's Initial Report [Dkt. 181], filed on November 10,

2020.

           Expenses. In addition, to assist the Receivership Estate, the Receiver incurred expenses

in the amount of $1,807.21. See Ex. A at 8. These are travel expenses for the initial trip from

Dallas to Los Angeles for the initial seizure of assets from September 24, 2020 through

September 26, 2020 and consist of airfare, hotel, rental car, and per diem. 2

           In sum, pursuant to the SRO, the Receiver seeks authority to pay a total of $40,027.21 in

Receiver fees and expenses incurred from September 22, 2020 through October 24, 2020.

           B. Receiver's Counsel Fees and Expenses.

           Fees.    The law firm of Scheef & Stone, L.L.P. ("Scheef & Stone") serves as primary

counsel for the Receiver.            Scheef & Stone submits monthly invoices to the Receiver for the

services rendered. By this Application, the Receiver requests authority to pay Scheef & Stone

$125,611 in fees, which is 85% of the total fees of $147,778 billed by Scheef & Stone for the



1 Mr.   Crawford's regular billing rate for non-receivership matters is $450 per hour.
2
    The per diem of $66 is the federal per diem rate for Los Angeles.

RECEIVER'S FIRST FEE APPLICATION                                                                    PAGE2
  Case 3:20-cv-02910-L Document 193 Filed 11/20/20                  Page 3 of 50 PageID 2695


work performed from September 22, 2020 through October 24, 2020.                Attached hereto as

Exhibit B are Scheef & Stone's invoices for the period from September 22, 2020 through

October 24, 2020.

       The attorneys and paralegals of Scheef & Stone who provided services to the Receiver

during this period, their billable rates, and the hours billed are summarized as follows:

         Attorney/Paralegal      Hours      Billable Rate    Total Billed
                                 Billed
        Peter Lewis              110.90         $435          $48,241.50
        (Partner)
        James Stafford             81.25        $300              $24,375
        (Partner)
        Mark Simon                 25.05        $435          $10,896.75
        (Partner)
        Jane Taber                   1.60       $425                 $680
        (Partner)
        Brenda Neuwirt              1.25        $325              $406.25
        (Member)
        Leslie Sanderson           54.75        $305          $16,698.75
        (Associate)
        Priya K. Jesani            53.25        $270          $14,377.50
        (Associate)
        Walker S. Young            40.15        $240               $9,636
        (Associate)
        Margaret Shea              21.40        $200               $4,280
        (Associate)
        Jessica Rolls               8.50        $200               $1,700
        (Associate)
        Katherine Whitlock         14.90        $200               $2,980
        (Law Clerk)
        Deb Baxter                  0.25        $150               $37.50
        (Paralegal)
        Will Hester                57.75        $125           $7,218.75
        (Paralegal)
        Tiffany Hykoski            50.00        $125               $6,250
        (Paralegal)
        TOTALS:                      521    $284 (blended       $147,778
                                                 rate)
        After 15% Discount           521         $241           $125,611
                                             (discounted
                                            blended rate)




RECEIVER'S FIRST FEE APPLICATION                                                            PAGE3
      Case 3:20-cv-02910-L Document 193 Filed 11/20/20                          Page 4 of 50 PageID 2696




           Scheef & Stone provided valuable services to the Receiver during the period of

    September 22, 2020 through October 24, 2020. A description of these services is set forth in the

invoices attached hereto as Exhibit B. The services are also summarized in the Receiver's Initial

Report [Dkt. 181], filed on November 10, 2020.

           Expenses. In addition, to assist the receivership estate, Scheef & Stone incurred expenses

in the amount of $21,737.58 between September 22, 2020 and October 24, 2020. The expenses

are set forth in detail in the invoices attached hereto as Exhibit B, but can be summarized as

follows:

           Filing fees in 94 federal district comis                               $4,418

           Postage and delivery charges for filings in district courts            $6,745.90

           Insurance for vehicles seized by Receiver                              $1,572.08

           Shipping files from Los Angeles to Receiver office                     $2,056.50

          Travels expenses for Receiver's team during initial seizure $5,841.52

          In sum, pursuant to the SRO, the Receiver seeks authority to pay Scheef & Stone a total

of $147,348.58 in fees and expenses incurred from September 22, 2020 through October 24,

2020.

          C. Receiver's Accountant Fees and Expenses.

          Fees.   The accounting firm of Brandlin and Associates in Los Angeles, California serves

as the accountant for the Receiver. By this Application, the Receiver requests authority to pay

Brandlin and Associates $29,366.31 in fees for the work performed from September 22, 2020

through October 24, 2020. Brandlin and Associates discounted its fees by nearly 60% 3 from

their standard hourly rates. Attached hereto as Exhibit C is Brandlin and Associates invoice for
3
  Brandlin & Associates discounted its fees significantly in light of the logistical work, as opposed to accounting
work, performed at the outset of the receivership assisting the Receiver in taking control of the Defendants' business
premises and seizing personal prope1ty.

RECEIVER'S FIRST FEE APPLICATION                                                                           PAGE4
  Case 3:20-cv-02910-L Document 193 Filed 11/20/20                 Page 5 of 50 PageID 2697


the period from September 22, 2020 through October 24, 2020. The fees are broken down as

follows:



               Accountant          Hours     Billable Rate    Total Billed
                                   Billed
           Jeff Brandlin            35.95        $395           $14,200.25
           (accounting and
           supervisory work)

           Jeff Brandlin             5.25       169.25             $888.56
           (logistical work)
           Gerardo Castellanos      25.05        $250            $6,262.50
           (accounting work)
           Gerardo Castellanos      80.15        $100            $8,015.00
           (logistical support)
           TOTALS:                 150.40    $195 (blended      $29,366.31
                                                 rate)



       The accounting firm of Brandlin & Associates provided valuable services to the

Receiver, which services are described on the invoice attached hereto as Exhibit C. In particular,

because Brandlin & Associates has its office in Los Angeles, it provided a lot of logistical

support to the Receiver during the seizure, assisted in seizing assets assuming control of the

principal office of the Defendants, interviewing former employees, and reviewing QuickBooks

for one of the entities.       In addition, Brandlin & Associates assisted in determining the

Defendants' payroll for their employees.         Although Brandlin & Associates retained IO

individuals over the course of two days to move computers and office equipment out of the

Defendants' offices and into storage, Brandlin & Associates did not charge the receivership for

the time of these 10 workers.      Brandlin & Associates is not seeking reimbursement of any

expenses.

           In sum, pursuant to the SRO, the Receiver seeks authority to pay Brandlin & Associates

a total of $29,366.31 in fees incurred from September 22, 2020 through October 24, 2020.

RECEIVER'S FIRST FEE APPLICATION                                                        PAGES
     Case 3:20-cv-02910-L Document 193 Filed 11/20/20                      Page 6 of 50 PageID 2698


                                                                ***

            Based on the foregoing, the Receiver believes the services rendered to the receivership by

the Receiver, the Receiver's law firm Scheef & Stone, and the Receiver's accountants Brandlin

& Associates. were valuable and that the rates charged to the receivership were fair and

reasonable. Moreover, the expenses incurred for the receivership were reasonable and necessary.

The attorneys for the CFTC previously reviewed the invoices of the Receiver, Scheef & Stone,

and Brandlin & Associates and are _ _ _ _ _ _ to the invoices being paid with the discounts

being applied by the Receiver as set forth herein.

                                          II.
                    LEGAL DISCUSSION OF GUIDELINES FOR PAYMENT OF
                           RECEIVERSHIP FEES AND EXPENSES

           In reviewing the total discounted fees of the Receiver, the Receiver's counsel, and the

Receiver's accountants incurred, divided by the hours worked, the lodestar average rate per hour

is $243. In accordance with the law governing calculation of the lodestar rate, the lodestar rate

for which approval is sought in this case is reasonable and does not merit any adjustment.

           The "lodestar" method of evaluating the reasonableness of fees, which has been expressly

approved by the Supreme Court, requires the court to look into the prevailing market rates in the

relevant community and compare the prevalent rates with the average rate charged in the matter

in issue. Perdue v. Kenny, 130 S.Ct. 1662, 1673 (2010). The lodestar method also includes most

of the relevant factors constituting a "reasonable" fee, but does not rely expressly require the

"subjective" Johnson factor analysis. 4 Id.




4
    These Johnson factors are neve1theless addressed herein. See infi·a.


RECEIVER'S FIRST FEE APPLICATION                                                            PAGE6
    Case 3:20-cv-02910-L Document 193 Filed 11/20/20                         Page 7 of 50 PageID 2699


         The Court calculates the lodestar by determining the number of hours reasonably

expended by an appropriate hourly rate in the community. 5 Louisiana Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995). In evaluating whether requested fees are reasonable,

the court may use its own expertise and judgment to independently assess the value of an

attorney's services. Davis v. Bd. Of Sch. Comm 'rs of Mobile County, 526 F.2d 865, 868 (5th Cir.

1976). The Court also looks for evidence of "billing judgment," or the attorney or receiver's

decision to discount or write off time that was unproductive or duplicative. Saizan v. Delta

Concrete Prods. Co., 448 F.3d 795, 799 (5th Cir. 2006). The amount of the award, and any

reduction of the requested fee award, is within the trial court's discretion. See, e.g., United

States Football league v. National Football League, 887 F.2d 408, 415 (2d Cir. 1989).

        Additional considerations are also relevant in the context of an equity receivership. First,

the agreement or opposition of the CFTC to the fee application is entitled to great weight. See,

e.g., SEC v. Fifth Ave. Coach Lines, Inc., 364 F.Supp. 1220, 1222 (S.D.N.Y. 1973). Further,

given the public service nature of equity receiverships, courts also consider the amounts

recovered or other results obtained by the receiver in determining what constitutes a "reasonable

fee." SEC v. Goren, 272 F.Supp.2d 202, 207 (E.D.N.Y. 003). Additionally, examination of

reasonableness and necessity should take into account all circumstances surrounding the

receivership. See, SEC v. WL. Moody & Co., Bankers (Unincorporated), 374 F. Supp. 465, 480

(S.D. Tex. 1974), aff'd, SEC v. WL. Moody & Co., 519 F.2d 1087 (5th Cir. 1975). The

complexity and difficulty associated with the receivership are highly relevant factors in

determining the reasonableness of professional fees. See, SEC v. Fifth Ave. Coach Lines, Inc.,

364 F. Supp. 1220, 1222 (S.D.N.Y. 1973) (awarding interim fees and expenses to law firm for

role in receivership and noting that it involved wide variety of complex legal matters requiring
5  The movant bears the burden of proving that the compensation requested is reasonable, and satisfaction of this
burden requires that the movant present records from which the court may determine the nature of the work done,
the need for it, and the amount of time reasonably required. Louisiana Power, 50 F.3d at 324.

RECEIVER'S FIRST FEE APPLICATION                                                                      PAGE7
     Case 3:20-cv-02910-L Document 193 Filed 11/20/20                              Page 8 of 50 PageID 2700


the time, competence, and diverse resources of a law firm of high caliber). Further, Courts

examine the credentials, experience, reputation, and other professional qualities required to carry

out a court's orders when assessing the reasonableness of the rates charged for services to a

receivership. See, WL. Moody & Co., 374 F. Supp. at 481 (holding that a court should give

"considerable weight" to "a receiver's abilities, as required by the tasks of the receivership"); see

also, Fifth Ave. Coach Lines, Inc., 364 F. Supp. at 1222 (fees awarded in full because they were

based on law firm's usual hourly rate and supported by meticulous records).

           The Receiver submitted detailed descriptions of the matters on which services were

expended, the number of hours billed by each professional, the rates charged by each, and the

lodestar calculation for the fees submitted in this petition. Further, the Receiver's invoices and

this petition demonstrate that billing judgment was exercised in the reduction of the standard

rates charged by the Receiver and his firm 6, and in discounting the total invoices of not only the

Receiver, but also the invoices of the Receiver's law firm and the Receiver's accountants.

Finally, the Receiver requests that the Court judicially notice the much higher hourly rates

approved in other receiverships in Texas. 7

           The request for approval of the disbursements is also consistent with the "Johnson

factors" set forth by the Fifth Circuit Court of Appeals in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5th Cir. 1974). Based on the lodestar calculation and the Johnson factors



6
    The Receiver's standard hourly rate is $450, but it is discounted for receivership work to $390.
7
  See, for example, Securities and Exchange Commission v. Correll; Case No. 4:05-CV-472, in the United States
District Court for the Eastern District of Texas, Sherman Division (approving Receiver fees of $400 per hour and
lead counsel fees of$585 per hour); SEC v. Amerifirst Funding, Inc., et al., Cause No. 3:07-CV-01188, Docket No.
117, in the United States District Court for the Northern District of Texas; Receiver's counsel's rates, discounted by
10-20% is $420 per hour; SEC v. W Financial Group, LLC, et al., Cause No. 3:08-CV-0499-N, Docket No. 65, in
the United States District Court for the Northern District of Texas; Receiver's counsel's rate is $510 per hour, and
$165 per hour for a law clerk; CFTC v. Pousa; Case No. 1:12-cv-00862 in the United States District Court for the
Western District of Texas, Austin Division (approving Receiver fees in excess of $600 per hour); and Securities and
Exchange Commission v. Stanford International Bank, Ltd., et al.; Case No. 3:09-CV-0298-N, in the United States
District Court for the Northern District of Texas, Dallas Division (approving Receiver fees of $440 per hour and
lead counsel fees of $420 to $500 per hour).

RECEIVER'S FIRST FEE APPLICATION                                                                           PAGES
  Case 3:20-cv-02910-L Document 193 Filed 11/20/20                 Page 9 of 50 PageID 2701


discussed above, the Receiver believes that the fees submitted are appropriate, just, and

reasonable.

       A.      The Time and Labor Required. The Receiver respectfully directs the Court's

attention to the foregoing summary schedule of unpaid fees and expenses, which identifies the

total number of hours billed by the Receiver, the Receiver's attorneys and accountants (793.50

hours) from September 22, 2020 through October 24, 2020.

       B.      The Novelty and Difficulty of the Questions.          Federal equity receiverships

require extensive experience in order to act swiftly and efficiently in securing assets, obtaining

documents and data to find additional assets, and to communicate with investors and law

enforcement agencies. As set forth in Receiver's Initial Report filed with the Court and the

detailed invoices attached hereto the Receiver and his personnel, on an expedited basis, executed

the initial seizure of the business premises of the Defendants, taking control and possession of

such premises; terminated the Individual Defendants from exercising authority over the entities

they own and control; terminated Jones Day as the attorneys representing the Defendants;

terminated the employees of the Defendants; entered the residences of the Individual Defendants

and made an inventory of the personal property; seized vehicles; served the SRO on as many

persons and entities that could be located as possibly holding assets to be turned over to the

receivership; filed the SRO in all 94 federal district courts of the United States establishing

nationwide jurisdiction for the receivership; filed notices of stay of civil litigation against the

Defendants; notified regulators of the receivership and the effect of the receivership on pending

regulatory matters; established a website for the investors; seized investor files and began

creating a database of investors; numerous communications with investors; service of the SRO

on the custodians of the Self-Directed IRAs used by the Defendants; service of the SRO on cloud

platforms to gain access to the records of the Defendants and Relief Defendant; filed Notice of


RECEIVER'S FIRST FEE APPLICATION                                                         PAGE9
     Case 3:20-cv-02910-L Document 193 Filed 11/20/20               Page 10 of 50 PageID 2702


Lis Pendens on numerous residential properties in Pennsylvania owned by the Relief Defendant;

    and investigating numerous entities owned and controlled by the Defendants and Relief

Defendant.

            C.       The Skill Requisite to Perform the Service. The Receiver believes the services

performed in this case to date required individuals possessing considerable experience in the

administration of receiverships, claims processes, distribution plans, asset seizure, collection and

litigation.       The Receiver, Scheef & Stone, L.L.P., and Brandlin & Associates, for which

disbursement approval is sought, have considerable experience in such areas.

            D.       The Preclusion of Other Employment Due to Acceptance of the Case. Neither

the Receiver, Scheef & Stone, LLP, nor Brandlin & Associates declined any representation

solely because of their services in this case, although the scope of the receivership is so broad

that it requires substantially most of the Receiver's time.

            E.       The Customary Fee. The hourly rates sought herein for the Receiver and the

Receiver's attorneys and accountants are substantially lower than the rates charged by other

practitioners of similar experience levels in Texas. Indeed the per hour rates charged by the

Receiver's counsel whose fees are included herein (ranging between $200 - $435 charged for

attorneys) are $100 to $200 per hour lower than the rates charged on other receiverships pending

in Texas. 8 The lodestar rate of $243.00 per hour also demonstrates that when appropriate the

Receiver is having work performed by less expensive attorneys or legal assistants.

           F.        Whether the Fee is Fixed or Contingent. The Receiver's fees and his counsel's

fees are fixed insofar as monies exist by way of Receivership Assets from which to pay such

fees, but payment of the fees and expenses is subject to approval by the Court.




8
    See footnote 6, supra.

RECEIVER'S FIRST FEE APPLICATION                                                         PAGE 10
    Case 3:20-cv-02910-L Document 193 Filed 11/20/20                     Page 11 of 50 PageID 2703


        G.      Time Limitations Imposed by the Client or Other Circumstances.                          The

Receiver did not learn of the receivership until being asked to submit his CV two days prior to

the SRO being entered. Within 24 hours after the SRO was entered on September 22, 2020 the

Receiver assembled a team to travel to Los Angeles. The Receiver and his team conducted the

initial seizure of assets the next day.

        H.      The Amount Involved and the Results Obtained. The fees for which payment

is sought were for work summarized previously. The Receiver's attorneys and accountants

contributed significantly to the Receiver's recovery of monies.               The receivership account

currently has a balance in excess of $6 million. Receiver has also seized numerous assets

consisting of real and personal property that remain to be liquidated.

        I.      The Experience, Reputation and Ability of the Attorneys. Scheef & Stone, the

Receiver's primary counsel, include numerous attorneys who have experience in representing

equity receivers in federal securities or commodities enforcement cases, and have done so for

numerous years. The reputation of Scheef & Stone is recognized and respected in these fields.

Mr. Crawford has served as a receiver in more than 12 federal court cases brought by either the

CFTC or the Securities and Exchange Commission, with Scheef & Stone as Mr. Crawford's

counsel.

        J.      The Undesirability of the Case. The representation of the Receiver incident to

this case has not been undesirable.

        K.      The Nature and Length of the Professional Relationship with the Client.

Scheef & Stone has represented the Receiver in numerous prior receiverships, including a

receivership before this Court. 9




9
 See Securities and Exchange Commission v. Alan Todd May and Prosper Oil & Gas, Inc, Case No. 3: IO-CV-0425-
L in the United States District Court for the Northern District of Texas, Dallas Division.

RECEIVER'S FIRST FEE APPLICATION                                                                PAGE 11
  Case 3:20-cv-02910-L Document 193 Filed 11/20/20                Page 12 of 50 PageID 2704


        L.     Awards in Similar Cases. The Receiver believes the fees requested in this case

for his counsel are less than or equal to those which have been awarded in similar cases in

federal courts in Texas.

                                             III.
                                         CONCLUSION

       In conclusion, in accordance with the SRO, the Receiver represents that the fees and

expenses included in this Application were incurred in the best interests of the Receivership

Estate, and the Receiver requests authority for payment of such fees and expense.

       Respectfully submitted November 19, 2020.

                                                     RECEIVER KELLY M. CRAWFORD

                                                     Isl Kelly M Crawford
                                                     Kelly M. Crawford, Receiver
                                                     State Bar No. 05030700

                                                     Scheef & Stone, LLP
                                                     500 N. Akard Street, Suite 2700
                                                     Dallas, Texas 75201
                                                     Telephone: 214.706.4200
                                                     Telecopier: 214. 706.4242


                             CERTIFICATE OF CONFERENCE


        The undersigned certifies that this Motion and true and correct copies of the invoices that
are exhibits to this Motion were provided to Richard Foelber and JohnMarc Buffa of the Plaintiff
U.S. Commodity Futures Trading Commission, as representatives of the Plaintiffs, for review on
November 16, 2020. In addition, on November 19, 2020 this Motion and true and correct copies
of the invoices that are exhibits to this Motion were provided to Arnold Spencer, Esq., counsel
for Defendants Lucas Asher and Simon Batashvili. Mr. Buffa indicated the U.S. Commodity
Futures Trading Commission is unopposed to the relief sought. Mr. Spencer indicated
Defendants Asher and Batashvili are unopposed to the relief sought.



                                                    Isl Kelly M Crawford
                                                    KELLY M. CRAWFORD


RECEIVER'S FIRST FEE APPLICATION                                                        PAGE 12
 Case 3:20-cv-02910-L Document 193 Filed 11/20/20                 Page 13 of 50 PageID 2705




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on November 20, 2020 I electronically filed the foregoing
document with the clerk of the U.S. District Court, Eastern District of Texas, using the electronic
case filing system of the court, and the electronic case filing system sent a "Notice of Electronic
Filing" to the attorneys of record.

                                             Isl Kelly M Craw{Ord
                                             KELLY M. CRAWFORD




RECEIVER'S FIRST FEE APPLICATION                                                        PAGE 13
Case 3:20-cv-02910-L Document 193 Filed 11/20/20   Page 14 of 50 PageID 2706




                            EXHIBIT A
                Receiver's Fees and Expenses
    September 22, 2020 through October 24, 2020
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                       Page 15 of 50 PageID 2707


     Scheef & Stone, L.L.P.
     500 N. Akard, Suite 2700
     Dallas, Texas 75201                                 SOLID COUNSEL




                                                             INVOICE


    Kelly Crawford Receivership - Metals.co                                                     Statement Date:      09/26/2020
                                                                                                    Account No.      16125.101
                                                                                                    Invoice No.         991300




      Matter 101 - Receiver




                                                                                                              Hours
0912212020    KMC    Telephone conference with CFTC regarding Court entering SRO appointing
                     Kelly Crawford as Receiver; review SRO and Complaint; assemble
                     receivership team for execution of receivership order in Los Angeles;
                     formulate strategy; review information regarding each of individual defendants
                     and begin investigation as to assets and business location.                                  3.00

09/23/2020    KMC    Prepare letter to SDIRA custodians revoking power of attorney of Defendants;
                     prepare notice of removal of Simon and Lucas from control of Defendant
                     Entities; prepare freeze letter to banks; prepare Warning sign to post on
                     assets regarding receivership; prepare engagement agreements for Scheef &
                     Stone as attorneys for Receiver and Brandlin and Associates as accountants
                     for Receiver; communicate with CFTC regarding logistics and strategy of
                     seizure of assets; communicate with East West bank regarding setting up
                     receivership account; conference with Priya regarding preparing 754 notices to
                     file in federal district courts; communicate with law enforcement regarding
                     timing and logistics; travel from Dallas to Los Angeles.                                 12.00

09/24/2020    KMC    Communicate with law enforcement regarding strategy for accessing
                     premises; access business premises and investigate assets, business entities,
                     and documents; interview HR manager; prepare letter to Jones Day
                     demanding return of unused retainer and requesting accounting of source of
                     monies used for future representation, if any; conferences with process server
                     regarding service of process at house of Simon upon Simon's wife;
                     communicate with Simon's wife regarding need to make inventory of house
                     contents and that assets are in receivership; telephone conference with
                     attorney for Bayside Metals regarding receivership; telephone conference with
                     Jones Day attorney regarding inspection of Simon's house; work on gaining
                     access to the cloud for information of defendants; send out freeze letters; set
                     up website for receivership; begin obtaining control of Barrett Capital website;
                     multiple communications with CFTC and law enforcement and receivership
                     team regarding securing assets pursuant to Receivership Order.                           12.00

09/25/2020    KMC    Review documents and information at business premises; identify IT manager
     Case 3:20-cv-02910-L Document 193 Filed 11/20/20                        Page 16 of 50 PageID 2708
Kelly Crawford Receivership - Metals.com                                                                          09/26/2020
                                                                                                  Account No:     16125-101
                                                                                                   Invoice No:        991300
Matter 101 - Receiver




                                                                                                         Hours
               and work toward gaining access to cloud; telephone conference with CFTC
               and law enforcement about obtaining access to cloud; access home of Simon
               and make inventory of contents, interviewing Simon's wife; identify and secure
               Ferrari and make arrangements for removal from business premises; send
               notice of removal of individual defendants from entities to Jones Day attorney
               Mark Rassmussen; continue investigating and making inventory of assets,
               documents, and entities discovered; arrange for freeze letters to be sent to
               targets.                                                                                   12.00
               For Current Services Rendered                                                             39.00     15,210.00

                                                   Recapitulation
         Timekeeper                                                 Hours    Hourly Rate              Total
         Kelly M. Crawford                                          39.00       $390.00         $15,210.00


               Total Current Services and Expenses                                                                 15,210.00


               Balance Due                                                                                        $1    0.00




              TERMS: Due and Payable Upon Receipt
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                         Page 17 of 50 PageID 2709


     Scheef & Stone, L.L.P.
     500 N. Akard, Suite 2700
     Dallas, Texas 75201                                  SOLID COUNSEL




                                                              INVOICE


     Kelly Crawford Receivership - Metals.co                                                      Statement Date:      10/26/2020
                                                                                                      Account No.      16125.101
                                                                                                      Invoice No.         993864




       Matter 101 - Receiver




                                                                                                                Hours
0912612020     KMC    Continue inventory of business premises and review of information; access
                      premises of Defendant Lucas Asher and make inventory; facilitate removal of
                      Ferrari from business premises; travel from Los Angeles to Dallas.                        12.00

0912812020     KMC    Telephone conference with CFTC regarding status of receivership; telephone
                      conference with Jones Day about its decision not to represent defendants;
                      prepare letter to Jones Day terminating representation; telephone conference
                      with Entrust and CFTC regarding SDIRA's and effect of receivership;
                      conference with P. Lewis regarding attempt by L. Asher to sell Ferrari; send
                      email to L. Asher warning him to comply with Court order; receive telephone
                      call from L. Asher and leave voice mail message in response; conference with
                      J. Stafford regarding handling other litigation against receivership defendants;
                      conference with W. Young regarding handling calls from employees who need
                      their personal property; work on website for receivership; prepare inventory of
                      items to put in safe; have bank account opened.                                               5.00

0912912020     KMC    Prepare content for receivership website; communicate with investors;
                      communicate with Entrust; prepare letter to attorney for Lucas Asher regarding
                      source of funds; telephone conference with R. Foelber regarding injunction;
                      telephone conference with M. Walters of US Attorney office; work on letter to
                      bank with wire instn,ictions for sending funds to receivership account;
                      conference with P. Lewis regarding status of leases of homes by defendants.                   3.00

0913012020     KMC   Telephone conference with CFTC regarding status of receivership; telephone
                     conference with attorney for Asher; prepare list of personal property to be
                     turned over by Asher; communicate with P. Lewis regarding communications
                     with leasing company for Ferrari and Land Rover; prepare list of affiliated
                     entities; conference with L. Sanderson regarding message to Minnesota
                     investors about receivership not able to honor rescission; revise content for
                     receivership website; telephone conference with Samara Mills regarding
                     payments due to employees and conference with J. Stafford regarding same;
                     communicate with W. Young about obtaining information from Tri-Net
                     regarding employee payroll; communicate with J. Brandlin regarding granting
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                        Page 18 of 50 PageID 2710
      Kelly Crawford Receivership - Metals.com                                                                           10/26/2020
                                                                                                         Account No:     16125-101
                                                                                                          Invoice No:        993864
      Matter 101 - Receiver




                                                                                                                Hours
                     access to former employees to retrieve personal items from space; begin
                     putting together Preliminary Report to file with the Court.                                  5.00

10/01/2020    KMC    Telephone conference with CFTC regarding continuance of preliminary
                     injunction hearing; communicate with counsel for defendants regarding
                     consent to continuance of preliminary injunction hearing; prepare letter to
                     former employees and begin emailing to former employees; review and revise
                     content for receivership website and go live with website; revise letter to third
                     parties who may be holding investments of defendants; telephone conference
                     with FBI agent regarding entities owned or controlled by Defendants; prepare
                     inventory of items for Simon Batashvili to turn over immediately and send to
                     attorney for Simon Batashvili; communicate with P. Lewis regarding removal of
                     items from Asher house he is renting; review communications with lessor of
                     Asher house; telephone conference with J. Brandlin regarding same; work on
                     retrieving Ferrari key; telephone conference with property manager for 8383
                     Wilshire regarding storage units leased by Defendants; telephone conference
                     with J. Brandlin regarding same; send pictures to J. Brandlin of items to pick
                     up from Asher house; telephone conference with car dealer regarding retrieval
                     of Land Rover and contents of same.                                                          4.75

10/02/2020    KMC    Telephone conference with CFTC regarding timing of injunction hearing and
                     status of receivership; telephone conference with CFTC regarding status of
                     obtaining information from banks from service of freeze order; communicate
                     with L. Sanderson regarding serving letters upon banks demanding release of
                     information about funds frozen and turnover of documents; coordinate with
                     counsel for defendants and J. Brandlin turnover of Shelby Mustang.                          2.50

10/04/2020    KMC    Review seized documents and add to list of affiliated entities and identify
                     additional financial institutions to serve with the SRO; communicate with Wells
                     Fargo regarding the SRO; prepare list of properties in which Tower Equity has
                     an interest; telephone conference with J. Brandlin to confirm turnover of
                     Shelby Mustang; communicate with defendants' attorney regarding turnover of
                     vehicles.                                                                                   2.50

10/05/2020    KMC   Telephone conference with CFTC and review and revise proposed language
                    for carve out of expenses for defendants in Consent Order; telephone
                    conference with First City Bank and provide wire instructions for transfer of
                    funds to receivership account; work on list of affiliated entities in receivership
                    and conference with P. Lewis regarding same; prepare letter to investors
                    regarding receivership; coordinate with team calls from former employees and
                    sending freeze letters to newly discovered targets.                                          3.00

10/06/2020    KMC   Multiple communications with Wells Fargo Bank and First City Bank regarding
                    amounts frozen and turnover of funds; telephone conference with CFTC
                    regarding Bayside metals and pending transactions; make request upon
                    Bayside metals for accounting of transactions pending and completed
                    transactions; review mail from Defendants and Relief Defendant and revise list
                    of affiliated entities and send to CFTC; review and revise letter to Bank of
                    America regarding status of accounts; revise list of real property; conference
                    with W. Hester regarding spreadsheet of property in receivership;
                    communicate with former employee regarding final pay and picking up
                    personal belongings; telephone conference with J. Brandlin regarding getting
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                       Page 19 of 50 PageID 2711
       Kelly Crawford Receivership - Metals.com                                                                         10/26/2020
                                                                                                        Account No:     16125-101
                                                                                                         Invoice No:       993864
       Matter 101 - Receiver




                                                                                                               Hours
                      information for final paycheck to employees.                                              4.00

10/07/2020     KMC    Conference with paralegals about preparing database of investors; receive
                      and deposit check from First City Bank; telephone conference with attorneys
                      with lawsuit pending against defendants; work on notice of stay to file in
                      lawsuits; review regulatory action in Alaska and communicate with regulator
                      regarding same; telephone conference with investor regarding status of
                      account; communicate with Bayside metals regarding customer inquiry;
                      communicate with Entrust regarding customer inquiry.                                       3.00

10/08/2020     KMC   Conference with CFTC regarding obtaining consent to Preliminary Injunction;
                     communicate with former employees; communicate with investors; conference
                     with M. Simon regarding
                     . . . review list of former employees and position and conference with M.
                     Simon regarding4l•lli'lli'•iilll•lllillllllli•iilllll••-••••••1>
                     revise Notice of Stay to file in pending lawsuits; telephone conference with
                     court clerk regarding 754 filing; conference with L. Sanderson regarding letters
                     to metal depositories; revise and finalize letters.                                        4.50

10/12/2020     KMC   Review affidavit from defendants regarding vehicles and send inquiry
                     regarding same; communicate with counsel for defendants regarding access
                     to quickbooks; communicate with J. Brandlin regarding same; conference with
                     M. Simon and K. Whitlock regarding I      ' I    II ; g s II ff    a
                     •Iii•~; prepare outline of receivership strategy; begin work on motion and
                     order establishing procedures for receivership and conference with P, Lewis
                     regarding same; conference with J. Stafford regarding gaining access to cloud
                     and strategy for same.                                                                     3.75

10/13/2020     KMC   Telephone conference with CFTC regarding Consent Orders and related
                     issues; conference with P. Lewis regarding motion to establish procedures for
                     receivership; conference with J. Stafford regarding regulatory hearing and
                     obtaining access to cloud platforms; prepare draft of motion to hold Jeff Kohn
                     in contempt for failing to turnover access to QuickBooks; communicate with J.
                     Kohn regarding same; conference with Leslie regarding investor calls and
                     questions of investors; conference with M. Simon regarding former
                     employees.                                                                                 2.00

10/14/2020    KMC    Meeting with team regarding delegation of duties and status of consent order;
                     communicate with J. Brandlin regarding gaining access to QuickBooks for
                     Chasemetals.com; make request of Defendants' attorneys to grant access to
                     cloud platforms; respond to Defendants' attorney regarding attorney client
                     privilege issue; provide total amount recovered to date from bank accounts to
                     CFTC; revise letter to BOA and conference with L. Sanderson regarding
                     same; telephone conference with Bayside Metals regarding unfilled orders;
                     revise letter to . . . regarding freeze order; communicate with L. Sanderson
                     regarding sending freeze order to• ).I account; identify real property to file
                     lis pendens on and send to P. Lewis.                                                       5.50

10/15/2020    KMC    Work on getting letters out to investors; telephone conference with Jon Marc
                     regarding call with States on status of receivership; review motion regarding
                     procedures for receivership; work on transferringLJl li WP                                 1.50
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                        Page 20 of 50 PageID 2712
      Kelly Crawford Receivership - Metals.com                                                                          10/26/2020
                                                                                                        Account No:     16125-101
                                                                                                         Invoice No:       993864
      Matter 101 - Receiver




                                                                                                               Hours
10/19/2020    KMC    Conference with P. Lewis regarding appraisal of watches; prepare motion to
                     hold Bank of America in contempt; prepare declaration in support of motion for
                     contempt; prepare proposed Show Cause Order as to Bank of America;
                     prepare outline of status of receivership to share with State representatives;
                     participate in conference call with State representatives regarding status of
                     receivership; post copy of letter to investors on receivership website and send
                     to State representative; telephone conference with J. Brandlin regarding
                     vacating office premises, Ferrari, and gaining access to quickbooks;
                     conference with J. Stafford regarding obtaining access to cloud; send
                     consents to Defendants' attorney to execute; telephone conference with
                     Defendants' attorney regarding gaining possession of Mercedes; conference
                     with M. Simon and K. Whitlock regarding letters to terminated employees.                    7.00

10/20/2020    KMC    Receive check from Wells Fargo and send to receivership bank for deposit;
                     conference with P. Lewis regarding contempt motion against BOA; review mail
                     of Defendants; communicate with J. Brandlin regarding removal of computers
                     from office space; conference with landlord of Luke's house regarding keys to
                     car and location of car; review and execute letters to former employee.                     1.50

10/21/2020    KMC    Finalize Notice of Lis Pendens and send to W. Hester to finalize; conference
                     with P. Lewis regarding same; attend to investor communications; confirm
                     deposit of Wells Fargo bank and compare to documentation of amounts
                     frozen; communicate with J. Stafford regarding making demands upon cloud
                     providers; communicate with A. Spencer regarding consents from clients;
                     communicate with P. Lewis regarding motion and order to file regarding
                     establishing procedures in case; confirm Section 754 filings in other
                     jurisdictions; communicate with W. Young regarding Tri-Net and regarding
                     finding                                                                                    3.00

10/22/2020    KMC    Attend to investor calls; telephone conference with BOA; telephone
                     conference with CFTC; communicate with team in Los Angeles regarding
                     removal of computers from office; conference with P. Lewis regarding motion
                     to establish procedures for receivership; communicate with defendant's
                     attorneys regarding failure to comply with receivership order.                             2.50

10/23/2020    KMC   Attend to investor calls; prepare contempt motion against individual
                    defendants for failure to turn over list of entities they own or control; prepare
                    declaration in support of motion; prepare proposed order for motion;
                    conference with P. Lewis regarding filing same; communicate with counsel for
                    defendants regarding same; telephone conference with CFTC regarding asset
                    deposition of individual defendants; review revisions to motion to establish
                    claims procedure and confer with P. Lewis regarding same; work on turnover
                    of Mercedes; telephone conference with J. Brandlin regarding removal of
                    computers from Wilshire office; receive and review documents regarding
                                     ; telephone conference with FBI regarding same and regarding
                    intent to release office to landlord; send documents regarding
                    to FBI and to CFTC; telephone conference with attorney regarding procedures
                                                           ; communicate with defendants' counsel
                    regarding source of retainer.                                                               5.50

10/24/2020    KMC   Attend to investor calls; telephone conference with investor; prepare letter to
                    regulators regarding pending actions and receivership; prepare letter to
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                       Page 21 of 50 PageID 2713
      Kelly Crawford Receivership - Metals.com                                                                             10/26/2020
                                                                                                       Account No:         16125-101
                                                                                                        Invoice No:           993864
      Matter 101 - Receiver




                                                                                                               Hours
                     regulators regarding settled matters; prepare letter to Samara Mills regarding
                     nonpayment; communicate with employment attorney regarding sending
                     letters to executives regarding nonpayment.                                                    2.00
                     For Current Services Rendered                                                             83.50       32,565.00

                                                          Recapitulation
               Timekeeper                                                  Hours    Hourly Rate             Total
               Kelly M. Crawford                                           83.50       $390.00        $32,565.00




0912212020           Airfare Expense for trip to Los Angeles/ AMERICAN AIRLINES (KMC Firm CC)                                 414.20
0912612020           Rental Car for trip to Los Angeles I HERTZ (KMC Firm CC)                                                 248.09
0912712020           Lodging Expenses - MARRIOTT/ (KMC Firm CC)                                                               946.92
10/25/2020           Kelly Crawford Business meals - $66 per diem X 3 Days                                                    198.00
                     Total Expenses                                                                                         1,807.21

                     Total Current Services and Expenses                                                                   34,372.21




                    TERMS: Due and Payable Upon Receipt
Case 3:20-cv-02910-L Document 193 Filed 11/20/20   Page 22 of 50 PageID 2714




                            EXHIBITB
       Fees and Expenses of Scheef & Stone, LLP
    September 22, 2020 through October 24, 2020
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                      Page 23 of 50 PageID 2715


     Scheef & Stone, L. L. P.
     500 N. Akard, Suite 2700
     Dallas, Texas 75201                                SOLID COUNSEL




                                                            INVOICE


    Kelly Crawford Receivership - Metals.co                                                    Statement Date:      09/26/2020
                                                                                                   Account No.      16125.102
                                                                                                   Invoice No.         993788




      Matter 102 - Representation of Receiver




                                                                                                             Hours
09/23/2020    WLH Conference with K. Crawford regarding receivership; prepare for seizure of
                  assets; travel from Dallas to Los Angeles.                                                     5.00
              WSY Review of Complaint and Sealed Order granting Receivership authority; Travel
                  to Los Angeles for Receivership assignment.                                                    5.00
              LMS Confer with Kelly Crawford regarding receivership; Brief review of complaint
                  and SRO; Confer with Margaret Shea regarding assistance with bank
                  communications                                                                                 1.80
              PCL Review CFTC Complaint and ex parte order granting receivership request and
                  appointing K. Crawford as temporary receiver and follow up communications
                  with K. Crawford, H. Hester and/or W. Young regarding receivership goals/
                  strategy for inspection/inventory trip; travel to Los Angeles to conduct site
                  reviews and inventory.                                                                         5.00

09/24/2020    WLH Meet with Receiver and team to discuss approach to entry of Defendants'
                  premises; travel to Simon Batashvili's residence to assist in locating for
                  purposes of serving him with Order; travel to staging area and meet with FBI
                  agents; travel to                                  to investigate business
                  operating out of this office; enter Wilshire office and begin inventory of office
                  space; assist Receiver with inventory of safe located in office.                           10.00

                     t•
                  M RS
                                        [·
              WSY Meet with FBI entry team to coordinate responsive action; Initiate process of
                                             from Receivership Entities'
                                  ff' F : and by delivery of hold notice to,Jl"'•••li!!l•llt
                  ~Initial intake of offices of Receivership Entities and review of
                  correspondence, files, bank records, and legal notices in offices of
                  Receivership Entities principals; Organization of those same files into
                  corresponding groups for shipment back to Scheef & Stone Dallas office;
                  Conference with Receivership team to plan next steps in collecting assets and
                  documentation.                                                                                 8.70
              LMS Prepare to send letters to banks; Confer with Kelly Crawford regarding same;
                  Create spreadsheet to capture bank information; Confer with Margaret Shea
                  regarding bank communications; Send letter to TriNet HR                                        2.50
              PCL Continue review of CFTC complaint and/or ex parte receivership order, meet
                  with and numerous communications with K. Crawford, W. Young, J. Stafford
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                         Page 24 of 50 PageID 2716
      Kelly Crawford Receivership - Metals.com                                                                           09/26/2020
                                                                                                          Account No:    16125-102
                                                                                                           Invoice No:       993788
      Matter 102 - Representation of Receiver




                                                                                                                 Hours
                     and/or W. Hester regarding site review and inventory, trip to meet with FBI
                     team prior to 8383 Wilshire take down; trip to S. Batashvili's house to review
                     and inspect 224 Conroy residence and related conference with F. Maccarthy
                     outside of home( S. Batash's wife) and K. Crawford to advise her of
                     receivership order, obligations thereunder and obligation to inspect residence(
                     Ms Maccarthy refused to allow inspection); inspection of 8383 Wilshire office
                     and begin inventor/review of contents of same(4.8);related research regarding
                     L. Asher's residence and S. Batash's residence and search for vehicles
                     owned by each.                                                                              12.00
              JSS    Strategy Meetings with Receiver and Team discussing law enforcement's
                     seizure and pre-planning for inventory (3 hrs); review complaint and order (1
                     hr); travel to and initial inventory of Defendants' business headquarters (5 hrs);
                     travel to.-itato deliver notice of Receivership order (1 hr); research•••
                     It ff Sit of Defendants' at I lllilll and draft demand letters to M tt 1
                     a t Lilas (2 hrs).                                                                          12.00

09/25/2020    WLH Travel to Batashvili's residence for               ; meet with Receiver and P.
                   Lewis at Batashvili's residence for purpose of walking the house and preparing
                   inventory of contents; travel to 8383 Wilshire office; continue to conduct
                  inventory at Suite 700; made video inventory of Suite 74; work with building
                  management to have locks changed in both suites.                                               10.00
              WSY Interview Controller of Receivership Entities, Dennis Bleminchenko (1.5);
                  Inventory of all 145 computer systems and serial number and model
                  information and entry of that data into a spreadsheet (4); Continued review of
                  Receivership Entities' principals pertinent documents and reveiw of pertinent
                  documents in offices of Controller, Marketing and Sales managers, and
                  Human Resources manager (1.5); Interview Information Technology official
                  Eduardo Alvarado (1); Strategize and implement plan to ensure safekeeping of
                  Receivership Entities' Ferrari (2).                                                            10.00
              LMS Prepare and send freeze letter to • • • • • • ; Prepare and send freeze
                  letter to •        m   I Telephone calls to banks to obtain information
                                             ;




                  regarding where to send letters; Confer with Kelly Crawford regarding same                      2.80
              PKJ Review Complaint; Review Order appointing receiver; prepare notices of
                  appointment of receiver; prepare letter to clerk to be included with notice for
                  filing of miscellaneous action; review court rules to determine filing fees for
                  miscellaneous actions in US District Courts; Review 28 U.S.C. Sec. 754 to
                  determine filing requirements.                                                                  4.30
              PCL Email and/or phone communications and/or conferences with K. Crawford and
                  K. Pergram of 8383 Wilshire Building management office regarding securing
                  copy of lease documents for Tower Equity premises, location of additional
                  offices, restriction of access to receivership premises and related review of
                  lease documents; CFTC Receivership- meetings and numerous
                  communications with K. Crawford, W. Young, J. Stafford and/or W. Hester
                  regarding receivership site review and inventory strategy/ information obtained
                  and/or needed; research regarding 10134 Angelo View Drive ( L. Asher's
                  residence), trip to same with K. Crawford, limited site review and inventory as
                  well as interview of two inhabitants of site; continue final site review and clean
                  up at 8383 Wilshire Drive office building and organization of materials to be
                  shipped back to Dallas; travel back to Dallas.                                                 10.00
              JSS Lead interview of Dennis Bleminchenko (Defendants controller) along with
                  Walker Young; draft summary of interview for Receiver and post interview
                  meeting with Walker Young; conduct analysis of computer systems to
     Case 3:20-cv-02910-L Document 193 Filed 11/20/20                          Page 25 of 50 PageID 2717
Kelly Crawford Receivership - Metals.com                                                                          09/26/2020
                                                                                                  Account No:     16125-102
                                                                                                   Invoice No:        993788
Matter 102 - Representation of Receiver




                                                                                                          Hours
               determine location of documents; phone conference with Receiver and team
               discussing status of investigations and inventory of offices; continue inventory
               of offices; numerous calls and text messages to Eduardo Alverado
               (Defendants' IT manager); interview Eduardo Alverado; draft demand letters
               to                               ; travel to Dallas.                                       10.00
               For Current Services Rendered                                                             109.10    30,484.50

                                                    Recapitulation
         Timekeeper                                                  Hours     Hourly Rate             Total
         Priya K. Jesani                                              4.30        $270.00         $1,161.00
         Walker S. Young                                             23.70         240.00          5,688.00
         Will Hester                                                 25.00         125.00          3,125.00
         Leslie Sanderson                                             7.10         305.00          2,165.50
         James Stafford                                              22.00         300.00          6,600.00
         Peter Lewis                                                 27.00         435.00         11,745.00


              Total Current Services and Expenses                                                                  30,484.50


              Balance Due                                                                                         $30,484.50




              TERMS: Due and Payable Upon Receipt
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                          Page 26 of 50 PageID 2718


     Scheef & Stone, L. L. P.
     500 N. Akard, Suite 2700
     Dallas, Texas 75201                                   SOLID COUNSEL




                                                               INVOICE


    Kelly Crawford Receivership - Metals.co                                                         Statement Date:      11/16/2020
                                                                                                        Account No.      16125.102
                                                                                                        Invoice No.         993890




      Matter 102 - Representation of Receiver




                                                                                                                  Hours
09/26/2020    JSS  Continue inventory of Defendants' offices, discovering a1 a7
                                     and          information, additional entities anddlll§••
                    a F 1 regarding s r 1 I · rt (4hrs); phone conference with Receiver
                   regarding investigation of Defendants' rental home (.50); research legal
                  departments and draft demand letters to 6          Sil and m I I If (1 hr);
                   meetings with team to discuss relevant documents to pack and ship and
                  execute same (2.25 hrs); travel from Los Angeles to Dallas (4.25).                              12.00
              PCL Travel to and from 101 Angelos View Drive residence of L. Asher, review and
                   inventory contents of same, interview of occupants regarding contents, access
                  to garage and location of keys to MB G 63 parked in driveway, assisted in
                  posting premises with Receivership signs, email and/or phone
                  communications with K. Crawford regarding same and next steps to secure
                  premises and research regarding owner/status of subject residence (3.50)
                  Various communications with and assist K. Crawford, J. Stafford, W. Hester
                  and/or W. Young regarding completion of inventory at 8383 Wilshire and
                  boxing of documents and articles removed from 8383 Wilshire, S. Batashvili's
                  and/or L. Asher's residences, assist in organization and cleanup of premises
                  in order to secure same (2.5); resend of email communications to Cindy at
                  llusso transmitting Ex Parte Order and following up on Ferrari issues and
                  related file review(.25); communications with J. Chin regarding security for
                  Ferrari(.25)return to Dallas from Los Angelos (4.25).                                           10.75
              WLH Box investor file,s and other documents and send to office of Scheef & Stone;
                  teleconference with Wyatt regarding storing the 2017 Ferrari 488;
                  teleconference with Beverly Hills Ferrari regarding transporting the Ferrari;
                  telephone conference with transport service regarding moving Ferrari to
                  · 1 '111 'J r     L q p; meet with transport service for securing Ferrari; flight
                  from Los Angeles to Dallas.                                                                     12.00

0912812020    WSY lnterview•!i I l&Slft, ii • I •         ? Ht r for Metals.com, and take notes on
                  the same for Kelly Crawford's reveiw.                                                               0.30
              PKJ Work on getting the Notices of Appointment of Receiver filed pursuant to 28
                  USC 754 in all US District Courts, including preparing revised notices,
                  preparing cover letters to all Districts, contacting all District Courts to find out
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                        Page 27 of 50 PageID 2719


      Kelly Crawford Receivership - Metals.com                                                                           11/16/2020
                                                                                                         Account No:     16125-102
                                                                                                          Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                    procedure for opening/filing miscellaneous matter, and compiling and
                    assembling packet to be sent to each District Court including Notice and
                    exhibits attached thereto.                                                                  11.00
              JSS   Finalize demand letters to the Secretary of State of Texas for service on
                    domain controllers and IT companies affiliated with Defendants 1(hr); receive
                    correspondence from Defendants former counsel at Jones Day regarding
                    pending litigation (.50); meeting with Receiver regarding same on strategy for
                    response (.60).                                                                               2.10
              LMS   Prepare correspondence to • I          , Confer with Receiver regarding investor
                    communications                                                                                1.00
              PCL   Research regarding L. Asher, S Batashvili, additional entities, assets, etc. and
                    related communications with K. Crawford,J. Stafford, W. Young, W. Hester;
                    Email and/or phone\ Communications with K. Kassan regarding Ferrari sale
                    offer received and lease or purchase status of Ferrari; email and/or phone
                    communications with C. Gibbs, K. Kassan, D. Gath, W. Hester and K.
                    Crawford regarding Ferrari/ receivership status and lease questions/ issues;
                    email and phone Communications with J. Moscatello at Luxury Leasing
                    regarding receivership and vehicles purchase or lease status/questions for
                    Ferrari and other vehicles; communications with W. Hester regarding research
                    needed for various vehicles; communications with K. Crawford regarding
                    phone call/ message from L. Asher.                                                           4.75

09/29/2020    PKJ   Continued working on getting the Notices of Appointment of Receiver filed
                    pursuant to 28 USC 754 in all District Courts, including preparing cover letters
                    to remaining District Courts, contacting all District Courts to find out procedure
                    for opening/filing miscellaneous matter, and compiling and assembling packet
                    to be sent to each District Court including Notice and exhibits attached thereto.            9.50
              JSS   E-mail correspondence and telephone conference with counsel of Jones Day
                    regarding representation on several open litigation matters (1 hr); receipt and
                    review pleadings from Jones Day counsel in light of same (.50);
                    communications with Receiver in light of same (.50); respond to email
                    communications from Colorado AG's office and review pleadings received in
                    light of same (.80); receive and respond to communications from counsel for
                    Godaddy (.50); email communications with counsel for Microsoft (.50).                        3.70
              LMS   Return calls to investors; Prepare call notes regarding same                                 1.00
              PCL   Continue ownership research for Asher Beverly Hills residence , left voicemail
                    for P. Kohannin regarding ownership issues, (.75); review K. Crawford
                    assignment list(.25);extensive email and /or phone communications with D.
                    Saville regarding Asher Beverly Hill residence ownership/ receivership order
                    and status, D.Saville conversations with L. Asher, lease copy, receivership
                    posting of house, etc. and draft follow up/status emails to K. Crawford, D.
                    Saville, W. Hester et al., regarding same( 2.50); communications with K.
                    Crawford and/or S. Richman regarding S. Batashvili's house lease , receipt
                    and review of same and email and phone communications with S. Richman
                    regarding receivership/house status and issues(1.5).                                         5.00
              WLH   Teleconference with management of Wilshire office regarding delivery of
                    packages being made to management office instead of office suite of
                    defendants and retrieval of packages; conference with Receiver regarding
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                      Page 28 of 50 PageID 2720


      Kelly Crawford Receivership - Metals.com                                                                         11/16/2020
                                                                                                       Account No:     16125-102
                                                                                                        Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                              Hours
                     giving building management access to premises to treat restroom pipes with
                     pest control; contact GEICO to determine status of insurance coverage on
                     Ferrari; conference with Receiver regarding status of insurance coverage;
                     communicate with Wyatt regarding insurance coverage.                                       3.00

09/30/2020    WSY  Interview Sales Associate of metals.com,                     .3); Coordinate with
                   former employees of metals.com and associated Receivership entities and
                   Jeff Brandlin, of Brandlin & Associates, for removal of personal effects (.4);
                   Confer with Tri Net human resources service concerning payroll issues and
                   data for metals.com (.3).                                                                    1.00
              JSS  Communications with Jones Day counsel regarding arbitration matter and
                   former employee                      (.60); phone conference with 'Q PI I
                  ...._ (.50); phone conference with Microsoft counsel and subsequent email
                   communications regarding same (.70); review proposed waiver of litigation
                   from Colorado AG's office and request additional evidence in light of unknown
                   but alleged Defendant entity (.80); phone conference with assistant Colorado
                   AG (.50); correspondence with godaddy in response to request for additional
                   information for domain control (.50); receive and review letter from counsel for
                   dropbox (.30).                                                                               3.90
              MKS Confer with L. Sanderson regarding identifying defendant's investors in
                   preparation to send letters; research 11 't 1· 11 :• ·. 5 , Al : .                          2.70
              WSY Confer with Kelly Crawford regarding response to TriNet (human resources
                   company for Receivership entities) relating to access to records and payroll
                   issues (.1 ); Draft response and send to Kelly Crawford for his review (.3);
                   Confer with controller, Dennis Blemichenko, and coordinate with Jeff Brandlin
                   regarding retrieval of employees' personal affects (.4);                                     0.80
              PKJ  Research Electronic Communications Privacy Act; review Receivership Order
                   and research whether Receivership Order protects cooperating entity from
                   violating the Electronic Communications Privacy Act; create and update
                   spreadsheet to track filing of Notices of Appointment of Receiver pursuant to
                  28 USC 754; contact various District Courts to confirm filing of 754 Notices.                5.80
              LMS Draft response template to financial institutions; Multiple email
                  correspondence; Attempt follow up communications with financial institutions                 4.80
              PCL Receipt and review of Asher lease for Beverly Hills residence and email and/or
                  phone communications with D. Saville, K. Crawford regarding keeping
                  property secured and lease terms; email and/or phone communications with
                  S. Richman and K. Crawford regarding Beverly Hills residence for S.
                   Batashvili; Communications with K. Crawford regarding Asher cooperation
                  regarding Ferrari (but is not sure where key is located) and related email
                  and/or phone communications with H. Readshaw and K. Crawford
                  regarding Luxury Lease documents and interest in Land Rover and Ferrari,
                  securing of Ferrari, key location and related review of documents received
                  from Luxury Leasing; communications with W. Young, K. Crawford, K.
                  Stafford regarding employee payroll inquiries; Email/and/or phone
                  communications with K. Crawford and/or A. Spencer regarding property list;
                  Continue research into L.Asher, S. Batashvili's assets and related
                  communications with K. Crawford, L. Sanderson regarding same; Review
                  entity/ names lists and email communications with K. Crawford regarding
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                       Page 29 of 50 PageID 2721


      Kelly Crawford Receivership - Metals.com                                                                        11/16/2020
                                                                                                      Account No:     16125-102
                                                                                                       Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                             Hours
                     same and related research(.50); Review Batashvili Ferrari file and related
                     research; review Mountain Motors insurance policy related to storage of
                     Ferrari and email communications with W. Hester and K. Crawford regarding
                     same.                                                                                     4.00

10/01/2020    JSS E-mail communications with counsel for Dropbox (.50); confer with Receiver
                  regarding response to same; revise/edit receivership website (.20).                          0.70
              MKS Continue researching mailing addresses and fax numbers of business entities
                  defendant invested in and begin drafting letters to those entities.                          5.50
              LMS Revise freeze letter to business entities regarding ownership interests of
                  receivership defendants; Confer with M. Shea regarding same                                  1.00
              PKJ Communications with various District Courts for purpose of confirming receipt
                  and filing of 754 Notice.                                                                    1.20
              MHS Communications with Receiver regarding former employees employment
                  issues.                                                                                      0.25
              PCL Email communications with H. Readshaw,A.Bush and K. Crawford regarding
                  Luxury Leasing insurance for Land Rover and Ferrari and related
                  status/repossession for Land Rover inquiries; Communications with K.
                  Crawford and A. Spencer regarding asset information needed; Review Asher
                  Beverly Hills lease and email communications with D. Saville and K. Crawford
                  regarding Saville's obligations under receivership orders and items to be
                  secured and preserved; communications with K. Crawford, W. Young and J.
                  Brandlin regarding Ferrari key and storage; review of individual defendants'
                  motion to continue and related email communications with K. Crawford et al.
                  regarding same and related docket review; Communications with Asher
                  residence and personal property issues; communications with K. Crawford
                  and M. Simon regarding employee issues; review inventory list and related
                  communications with W. Hester and K. Crawford regarding same;
                  communications with K. Crawford and/or J. Brandlin regarding items to be
                  picked up from Asher residence; email and/or phone communications with H.
                  Readshaw regarding • lltl       I a f              2I U&•'ifa&Ui1kM Fill
                    WJR a                                                                                     3.50
              WLH    Review videos and photographs of Batashvili home and create inventory
                     matrix; research owner of residence at 5809 Waverly Drive by using Los
                     Angeles County Tax Appraiser site; email LA County Tax Assessor and
                     request information on owner of address.                                                 5.00

10/02/2020    MHS Email from Kelly Crawford regarding health insurance issue; issue for
                  terminated employee; analyze and respond to same.                                           0.50
              MKS Edit letters in preparation to send to busines entities with copy of order; email
                  and fax letters with copy of order to business entities.                                    1.90
              WSY Field several calls from former employees and take notes accordingly
                  concerning pay issues, retrieval of personal effects, and experience with the
                  Receivership entities (1 ); Continue work on inventory of items found at
                  Receivership Entities' office, including the televisions and computers found
                  there (.5).                                                                                 1.50
              LMS Prepare and send freeze letters to multiple financial institutions                          2.50
              PCL Communications with A. Spencer, R. Foelber and JH Buffa regarding
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                                                                   Page 30 of 50 PageID 2722


       Kelly Crawford Receivership - Metals.com                                                                                                                           11/16/2020
                                                                                                                                                          Account No:     16125-102
                                                                                                                                                           Invoice No:       993890
       Matter 102 - Representation of Receiver




                                                                                                                                                                 Hours
                          turnover, etc of assets(.25) communications with K. Crawford regarding status
                          of vehicles owned by Batashvili and related research(.50).                                                                               0.75

10/03/2020     LMS        Email correspondence to representatives of financial institutions regarding
                          response to freeze letters                                                                                                               0.80

10/05/2020     JSS Telephone conference with former employee Dennis B. regarding
                  conversations with Tri-Net for payroll (.30); telephone conference with former
                  employer Eduardo A. regarding information needed to obtain dropbox account
                   information (.30); telephone conference with counsel for dropbox (.60); review
                  order and dropbox letter, including legal citations and prepare written
                  response in light of same (.90).                                                                                                                2.10
              MKS Confer with L. Sanderson regarding contacting additional business entities
                  and sending orders; research contact information in preparation to serve letter
                  and order.                                                                                                                                      0.30
              LMS Prepare letters to financial institutions; Return calls to multiple investors                                                                   4.00
              PCL Communications with K. Crawford and A. Spencer regarding vehicles issues
                  and status; Email and/or phone communications with D. Saville regarding
                  personal property at Simon's residence; Review and revise entity list,
                  communications with K. Crawford regarding same and related research;
                  Research regarding G. Norris law firm and related email and/or phone
                  conversations with G. Norris regarding various entities created for individual
                  defendants, receivership status and related information needed;
                  communications with K. Crawford regarding MB G 63 status, related file
                  review and follow up communications with H. Readshaw regarding same;
                  email and/or phone communications with Natalie at Fred Stahl insurance
                  regarding Ferrari issues; email and/or phone communications with S.
                  Richman regarding status of receivership, transmittal of latest order related
                  issues(.5); draft and file Notice of Appearance.                                                                                                4.00
              WSY Confer with corporate counsel for Receivership Entities' human resources'
                  company (.3); Confer with employees of Receivership Entities regarding
                  payment due to them, retrieval of personal possessions, and general interview
                  (1.4).                                                                                                                                          1.70

10/06/2020    JSS Attention to e-mail from P. Lewis regarding update to discovery of additional
                  entity and actions relating to same.                                                                                                            0.10
              JSS Telephone conference with tll!lllJ&•&I.
                  11111pit&INMJll6il J IL llll!Udllm Wand
                                                                                   •t•'•i•
                                                             11111Ml!!l11111Mli!il!lllJllllllll!IJilllilS$1111•.F•ZIS•ullliiillJ.lli.ilMl.lll•W•1111tft
                                                                           d na a to Receiver's website.                                                          1.50
              WSY Confer with Jeff Brandlin's associates regarding the coordination of mail
                  retrieval (.1 ); Confer with counsel for TriNet regarding necessary information
                  for related entities (.2); Confer with attorneys for Receiver concerning
                  outstanding issues and need for research relaed to penalties for failure to
                  comply with Court Order (.2).                                                                                                                   0.50
              MKS Confer with L. Sanderson regarding letters emailed to business entities last
                  week.                                                                                                                                           0.20
              LMS Send SRO to l 1 DU I JIB Bank; Confer with Peter Lewis and Receiver
                  regarding communications witli? ;p·; Draft bank letters                                                                                         3.20
              PCL Phone and/or email communications with R. Spears, K., Crawford, L.
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                   Page 31 of 50 PageID 2723


      Kelly Crawford Receivership - Metals.com                                                                   11/16/2020
                                                                                                 Account No:     16125-102
                                                                                                  Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                        Hours
                  Sanderson, et al., regardingllil t at nexus with receivership entities and
                  related research (1.75); communications with W. Young and K. Crawford
                  regarding research needed on potential contempt damages questions (.50);
                  review entities list and related communications with K. Crawford, et al.,
                  regarding same(.25); communications with K. Crawford regarding •n •1tk
                  account turnover(.25).                                                                  2.75
              WLH Review email from LA County Tax Assessor regarding 5809 Waverly property
                  and forward to Receiver; review videos of Defendants' offices at 8383
                  Wilshire, Suite 700 and 742 for purpose of adding to inventory matrix;
                  telephone conference with Carter Deel regarding appraisal of Patek Philippe
                  watches.                                                                                5.00

10/07/2020    JSS Communications with Microsoft Counsel regarding access to Defendants'
                  e-mail accounts (.20); communications with former employee Dennis B.
                   regarding communications with Tri-Net and pay issue (.20); telephone
                  conference with K. Crawford regarding status of access to cloud storage
                  companies (.20).                                                                        0.60
              JSS Research Network Solutions.com to determine Im · 8            I 5l U !it&I:
                    II II I' I k •      t I t I 11       I II   ..... , m:; confer with
                  • • • • • • • • • • • regarding same; draft demand letter in light
                  of same.                                                                                0.90
              JSS Research parent company of QuickBooks and Registered Agent of same
                  (Intuit) to effectuate service of process on Intuit for demand for access to
                  on line accounts; draft demand letter in light of same.                                 0.70
              MKS Correspondence with business entity regarding receivership order and the
                  entities owned or controlled by receivership defendants.                                0.30
              JSS Draft Notice of Stay in Langmore Capital v. TMTE, Inc., et al; research
                  California notice of stay procedures in light of same.                                 1.20
              WSY Confer with employees of Receivership Entities to troubleshoot issues
                  regarding final paychecks and recovery of personal items (.5); Research
                  regarding sanctions remedies and other penalties for entities that do not
                  comply with the Court's Order granting the Receiver the power to collect
                  information (1.3).                                                                     1.80
              LMS Correspondence with financial institutions; Confer with Receiver regarding
                  same                                                                                   1.30
              TH  Review client files and prepare database of client information for use in
                  receivership.                                                                          7.00
              PCL Research regarding and communications with.. 111111; regarding
                  receivership orders and information needed regarding vehicle
                  status/information needed; phone and email communications with D. Spitzer
                  and K. Crawford regarding representation of defendant entities and
                  information needed and/or provided and related file review/research;
                  communications with K. Crawford regarding additional entities list; Review
                  letter to M. Rasmussen at Jones Day regarding Due Diligence obligations;
                  Communications with P. Choi, general counsel for L          § ) regarding
                  receivership status and vehicles information needed for certain defendant
                  vehicles and related research; communications with K. Crawford and K.
                  Goldman regarding employees classification lawsuit and related file
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                             Page 32 of 50 PageID 2724


      Kelly Crawford Receivership - Metals.com                                                                                 11/16/2020
                                                                                                               Account No:     16125-102
                                                                                                                Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                                      Hours
                     review/reseach; communications with K. Crawford, J. Stafford, et al regarding
                     notice of stay preparation and/or filing; review revised entities list and related
                     communications with K. Crawford regarding same.                                                    4.75

10/08/2020    MHS    Review communications from employees regarding wages; conference with
                     Kelly Crawford regarding same; telephone conference with investor. .
                     l       : t regarding his seeking information regarding receivership; conference
                     with Kelly Crawford regarding payment to employees•111111lutl ilu1it•kul
                     w I' 'lg arutrn:NW•ei!lt1:i111 j.i. Ir • .                                                         0.90
              MKS    Call business entities to determine legal department fax number or email; fax
                     letter to business entities with copy of the receivership order and order
                     extending the same.                                                                                0.60
              JSS    Review and analysis of letter from Google objecting to Receiver's request for
                     information.                                                                                       0.60
              JSS    Telephone conference with Massachusetts AG's office regarding claims
                     against TMTE.                                                                                      0.60
              JSS    Prepare notices of stay; confer with Receiver and P. Lewis regarding same.                         0.40
              JSS    Receive and prepare response to objection letter from Dropbox; review SCA
                     and privacy statutes, including relevant case law in light of same.                               2.20
              JSS    Communications with GoDaddy regarding additional domains to secure and
                     redirect.                                                                                          0.30
              LMS    Prepare letters to Tl
                                           1
                                               I     m.      Iii Return calls to investors; Confer with with
                     Receiver regarding same                                                                           2.80
              PKJ    Telephone call to Judge Africk's court in the Eastern District of Louisiana to
                     respond to questions regarding miscellaneous filing.                                              0.20
              TH     Review client files and prepare database of client information for use in
                     receivership.                                                                                     7.50
              PCL
                    •r•
                     Communications with K. Crawford, L. Sanderson and R. Spears regarding
                                 response and related file review; draft notice of stay and related
                     communications with K. Crawford and J. Stafford regarding
                     same;communications with K. Pergram and K. Crawford regarding 8383
                     Wilshire rent inquiry; communications with K. Crawford regarding consent
                     order status; communications with A. Spence and K Crawford regarding asset
                     deposition.                                                                                       1.25

10/09/2020    JSS Telephone conference with and draft demand letter to Jeff Cohn, former
                  independent CPA for receivership defendants.                                                         1.00
              JSS Telephone conference with Microsoft counsel regarding its request for
                  additional specific language to be added to the Receivership Order; review the
                  ECPA in light of arguments made by Microsoft.                                                        1.10
              MHS Review company policy manual; attention to California law regarding benefits;
                  preparation for and calls to employees regarding compensation and
                  employment.                                                                                          4.20
              MKS Call with legal department of business entity regarding receivership order;
                  draft and email letter with order to the business entity's legal department.                         0.50
              WSY Coordinate with former employees on retrieval of personal effects from
                  Receivership Entities' office, conduct their interviews, and discuss issues
                  related to final pay.                                                                                0.60
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                             Page 33 of 50 PageID 2725


      Kelly Crawford Receivership - Metals.com                                                                                 11/16/2020
                                                                                                               Account No:     16125-102
                                                                                                                Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                                      Hours
              PKJ   Review letter from Google and caselaw cited by Google; review article
                    discussing ·•:·t . J !@II Ii   I      ijllf I IM¢WJ:H !!llllJI- ·•111f-
                    lildb'allr• 1a; Review and research        a
                                                               I IF II IM' r ldll lJl£12 j RI
                    \• ' 1 Ttt and review cases discussing .... : ' u nH•FIW?-
                    r'lt I ; confer with James Stafford regarding same; attend telephone
                    conference with James Stafford and counsel for Microsoft regarding
                    . . .al •      f       JM'W~•1tiiillll I ll!llJMtllr'"'-trMHiiH JHlll!t
                    ,ere ta L Z:&llBllll•n••a•1ua11a•t                           11i·u111·                              2.50
              LMS Return investor calls; Prepare written correspondence tor              1 ;
                  Confer with Receiver                                                                                  3.20
              KEW Review materials for Employee handbook and classification (1.1 ); Preparation
                  for and phone calls with former employees regarding job classification and pay
                  breakdown, etc. (3.3); Draft summary regarding phone calls (.8).                                      5.20
              TH  Review client files and prepare database of client information for use in
                  receivership.                                                                                         7.50
              PCL Communications with K. Crawford regarding D. Spitzer representation issues
                  and revised proposed communication to D. Spitzer; review proposed consent
                  orders and related communications with K. Crawford regarding revisions to
                  same and coordinate execution of redlined version of same for transmittal to
                  the CFTC; communications with J. Stafford on filing of notice of stay
                  questions; communications with P. Choi regarding transmittal of vehicle
                  documents.                                                                                           2.00

10/12/2020    JSS    Continue review of case law and statues regarding!lli1 ; g           1 ua reiseil 11it·
                     'Iii Iii [7 01 1;1911allf£• 8, confer with K. Crawford regarding same.                             1.00
              JSS    Review and respond to email communications from go daddy regarding
                     chasemetalshelp.com; demand domain credentials in light of same.                                  0.30
              MHS    Finalize notes from Friday's interviews with employees; preparation for and
                     conference with Kelly Crawford regarding interviews with employees, issues
                     raised regarding compensation, additional interviews with other employees,
                     and return of commissions; interviews with employees "'1fr«llrttFJ•; and
                    .....~ research issues related to compensation in light of California
                     labor statutes.                                                                                   3.90
              MKS    Begin researching . . .                     ,             in preparation to send
                     letters and orders; confer with L. Sanderson regarding response from
                     business entity that received letter.                                                             0.70
              LMS    Return investor calls; Email correspondence with Receiver regarding same                          0.80
              WSY    Continued research into possible damages ascertainable to Receiver for
                     failure or refusal of Receivership Entities or related entities to comply with
                     Receivership Order and send the same to Peter Lewis for his review;
                     Coordinate with Jeff Brandlin concerning former employees who did not
                     receive paper checks and review his compiled employee information to that
                     effect.                                                                                           2.70
              KEW    Edit memo regarding calls to former employees (.6); Discuss progress with
                     former employee phone calls (.8); Continue phone calls with former
                     employees regarding job classification and pay breakdown (.8).                                    2.20
              JSS    Telephone conference (x2) with counsel for Microsoft regarding access to
                     user accounts; office conference with Receiver regarding same; telephone
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                         Page 34 of 50 PageID 2726


      Kelly Crawford Receivership - Metals.com                                                                           11/16/2020
                                                                                                         Account No:     16125-102
                                                                                                          Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                     conference with former employee •1111!!!-. li!arding use of his email
                     account; review/analysis
                     regarding objections raised by Microsoft.                                                    2.20
              PKJ    For purposes of filing Sec. 759 notice; review local rules in Eastern District of
                     Louisiana regarding attorney admission for purpose of preparing pro hac vice
                     motion and required attachments to same; find local counsel in Eastern
                     District of Louisiana to assist with pro hac vice admission for Kelly Crawford;
                     prepare pro hac vice motion and declaration of Kelly Crawford to be attached
                     to same.                                                                                     1.75
              TH     Review client files and prepare database of client information for use in
                     receivership.                                                                                7.50
              JCT    Assist in Louisiana counsel process for getting information to counsel;
                     coordinate names of attorneys with Priya Jesani; email discussions with
                     Louisiana counsel and review responses; connect with counsel and
                     coordinate process with Ms. Jesani on engagement and next steps.                             1.20
              PCL    Communications with K. Crawford, J. Stafford regarding filing of stay notices;
                     communications with K. Crawford and M. Simon regarding former employees
                     pay issue; review of W. Young research on contempt damages;
                     Communications with Natalie at State Farm regarding status of 2012 Ferrari
                     vehicle; communications with K. Crawford regarding submission of Consent
                     Orders to Judge Lindsay; communications with K. Crawford regarding of
                     motion to establish procedures.                                                             2.00

10/13/2020    JSS    Review email from former employee       1•; draft e-mail to M. Simon
                     regarding same to resolve pay issues.                                                       0.30
              MKS    Correspondence with investment business entities regarding freeze order.                    0.40
              MHS    Emails fro11d           5 ;&          0   0 •, and
                     regarding payment issues and responding to same; telephone calls to former
                     employees regarding compensation and job duties; research

                                     ; meeting with Receiver Kelly Crawford regarding pursuing
                  return of compensation related to commissions, investigation by CFTC, and
                  actions to be taken.                                                                           4.30
              WSY Confer with Receiver Kelly Crawford regarding strategy for certain aspects of
                  Receivership Entities' compensation and response to certain non-compliance
                  issues with Receivership Entities' human resources provider (.6); Confer with
                  former employee of Receivership Entity who discontinued employment prior to
                  Receivership action (.2).                                                                      0.80
              JSS Confer with Receiver regarding contempt motion in light of Mr. Kohn's (d's
                  former outsource cpa) refusal to give Receiver's accountant's access to D's
                  QuickBooks' records.                                                                           0.50
              JSS Multiple conferences and email communications with Microsoft's counsel
                  regarding access to D's email accounts; confer with D's former IT employee
                  regarding same.                                                                                0.75
              JSS E-mail communication with GoDaddy regarding access to
                                           nd preservation of websites set to expire to preserve
                  evidence.                                                                                      0.25
              TH  Review client files and prepare database of client information for use in
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                        Page 35 of 50 PageID 2727


      Kelly Crawford Receivership - Metals.com                                                                          11/16/2020
                                                                                                        Account No:     16125-102
                                                                                                         Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                               Hours
                     receivership.                                                                              5.50
              LMS    Return calls to investors; draft letter to Bank of America General Counsel;
                     Assemble exhibits for letter; Confer with Receiver regarding letter contents                3.75
              PKJ    Revise declaration of Kelly Crawford to be attached to Motion for Pro Hae Vice
                     admission in Eastern District of Louisiana based on Kelly's state and federal
                     bar admission information; follow up telephone calls to additional District
                     courts that we have not received the file stamped copy of Notice of
                     Appointment of Receiver from;                                                               1.00
              PCL    Communications with J. Stafford and K. Crawford regarding QuickBooks
                     access issues.                                                                              0.25

10/14/2020    JSS Review e-mail from Receiver regarding assignment of tasks and direction
                  toward procedural posture in light of entry of agreed consent order;
                  conference with Receiver and Legal team regarding status of case, proposed
                  entry of order and assignment of tasks to accomplish direction of order.                       1.50
              MHS Attend meeting chaired by Receiver regarding strategy, issues, and
                  assignments; telephone conference with former employees regarding
                  compensation; drafting and editing memorandum to Receiver regarding
                  employment issues.                                                                            2.00
              MKS Attend zoom meeting regarding status of case; research contact information
                  for various business entities to send freeze letters; draft letter to liquidate
                  assets to send with Order.                                                                    2.30
              JSS Phone conference with counsel for microsoft; draft consent declaration for
                  defendants to consent to transfer of microsoft accounts; email update to
                  Receiver regarding same.                  ..
                                                            .. •:  • ,lj.•
                                                                                                                 1.50
              WSY Participate in conference call with Receiver and other members of the
                  Receiver's team (.9); Confer with former employees regarding retrieval of
                  personal effects and pay issues (1 ); Email correspondence with TriNet
                  counsel regarding items not provided (.35).                                                   2.25
              TH  Review client files and prepare database of client information for use in
                  receivership.                                                                   ·:~           7.50
              LMS Conference call with Receiver and Receiver's counsel regarding entry of
                  consent order and status of receivership, responsibilities, and action items;
                  return calls to investors                                                                     2.00
              PKJ Communication with local counsel in Eastern District of Louisiana for purpose
                  of assisting us with filing motion for pro hac vice admission; continued
                  contacting District Courts that still have outstanding Notices of Appointment of
                  Receiver that we have not received confirmation of filing from.                               1.25
              PCL Strategy meeting with K. Crawford, J. Stafford, et al.; draft motion to approve
                  administrative procedures and related file review.                                            3.50
              KEW Legal research regardin                                  ; status meeting with
                  Receiver.                                                                                     1.00

10/15/2020    JLR    Perform LA County court records research necessary to locate the case
                     specific information needed to complete the Superior Court of California,
                     County of Los Angeles Notice of Stay of Proceedings; Complete the
                     aforementioned Notice of Stay of Proceedings for two pending civil cases.                  3.25
              MHS    Review and analyze Consent Order; work on memorandum to Receiver
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                       Page 36 of 50 PageID 2728


      Kelly Crawford Receivership - Metals.com                                                                          11/16/2020
                                                                                                        Account No:     16125-102
                                                                                                         Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                               Hours
                      regarding employee issues.                                                                2.00
              MKS    Send freeze letter and copy of Receivership Order and Order extending the
                     same to business entity possessing or controlling assets owned by
                     Receivership Defendants; research share transfers of certain stock; read
                     Consent Order to business entities.                                                         1.50
              JLR    Revise portion of the Notice of Receivership and Related Stay to include and
                     attach the Texas Federal Court Consent Order as to Individuals; Revise the
                     County of Los Angeles Notice of Stay of Proceedings Forms per J. Stafford
                     comments.                                                                                   1.50
              TH     Review client files and prepare database of client information for use in
                     receivership.                                                                               7.50
              LMS    Review messages and return calls to investors                                               2.50
              JCT    Follow up with Priya Jesani on Louisiana pro hac vice admission and
                     coordination with Louisiana counsel.                                                        0.40
              PCL    Communications with K. Crawford and D. Spitzer regarding
                     representation/due diligence issues and status as well as information needed
                     and related file review; communications with J. Stafford regarding stay notices;
                     communications with K. Crawford and/or K. Pergram regarding receivership
                     orders/ 8383 Wilshire landlord/auction/ rent issues and questions; revise
                     administration motion and/or order thereon, transmit to CFTC counsel for
                     comment and related communications with K. Crawford regarding same;
                     communications with H. Readshaw and K. Crawford regarding Land Rover
                                eys for Ferrari/Land Rover, ownership/lease documents and loss
                     information for MB and related file review.                                                4.25
              PCL    Communications with H. Readshaw and K. Crawford regarding Land Rover
                     contents, keys for Ferrari/Land Rover, ownership/lease documents and loss
                     information for MB and related file review.                                                1.00

10/16/2020    JSS Draft and File Notice of Appearance and Receivership in Alaska SEC matter.                    1.50
              MKS Review individual consent order; research contact information for business
                  entities controlling assets in preparation to send additional freeze letters.                 2.00
              JSS Review and finalize motions to stay in California matters.                                    1.50
              JLR Prepare County of Los Angeles Notice of Stay of Proceedings Form, Notice of
                  Receivership and Related Stay Pleadings, and Docket/Order Exhibits for two
                  civil cases pending in Los Angeles County, California.                                        1.00
              WSY Correspondence with counsel for TriNet, the outsourced human resources
                  firm employed by Receivership entities, and review of the items provided by
                  Tri Net.                                                                                      0.70
              MHS Communication with various former employees regarding duties and
                  responsibilities; review, revise and edit memorandum to Receiver regarding
                  employee issues; communication with Receiver regarding same.                                  3.00
              LMS Confer with Receiver regarding status of Chase Bank response; Review
                  messages and return calls to investors                                                        1.00
              PKJ Conduct research regarding validity of previous pro hac vice admission in
                  Southern District of New York; contact SDNY court clerk for purpose of finding
                  Kelly Crawford's previous e-filing credentials for the Court; contact Western
                  District of Oklahoma for purpose of determining status of filing of 28 USC 754
                  Notice.                                                                                       1.25
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                      Page 37 of 50 PageID 2729


      Kelly Crawford Receivership - Metals.com                                                                        11/16/2020
                                                                                                      Account No:     16125-102
                                                                                                       Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                             Hours
              PCL Review file and related communications with K. Crawford and/or R. Spears
                  regarding receivership orders, _,esponses and obligations under
                  subject orders; communications with K. Crawford regarding BOA turnover
                  status, potential show cause filing issues and related communications to BOA
                  general counsel regarding same; communications with
                  regarding transmittal of purchase/insurance documents for MB G63;
                  communications with S.Jarvis, K. Crawford, W. Hester regarding appointment
                  for appraisal of Patek branded watches.                                                      4.00
              PCL Communications with                         regarding transmittal of
                  purchase/insurance documents for MB G63(.50);communications with
                  S.Jarvis, K. Crawford, W. Hester regarding appointment for appraisal of
                  Patek branded watches.                                                                       1.00
              KEW Telephone interviews with former employees regarding compensation
                  structure.                                                                                   1.50

10/17/2020    PCL    Communications with K. Crawford regarding meeting for appraisal of Patek
                     branded watches; Review documents received regarding MB G 63, et al., and
                     Asher and Batashvili sworn statements and related communications with K.
                     Crawford and file review;communications with K. Crawford regarding storage
                     of office assets; communications with K. Crawford and J. Stafford regarding
                             receipt of freeze order(.25); communications with K. Crawford and A.
                     Spencer regarding Asher representations in statement regarding MB G 63 and
                     turnover of same; communications with K. Crawford regarding Shelby Cobra.                3.75

10/19/2020    JLR Prepare Notice of Stay and LA County Notice of Stay of Proceedings Form in
                  California civil court case in LA County for Receivership Defendants.                        1.50
              JSS Prepare consent language to send to defendants Simon and Asher regarding
                  access to web based corporation

                     •                   j, draft declarations for each corporation for each
                  defendant regarding same (1.00); preparation for and conference with
                  Receivership counsel team regarding division of work and legal issues to
                  research (.75); prepare notices of stay in newly filed federal matter (.50).                2.25
              JLR Locate outside litigation case of Metals.com in the U.S. District Court of the
                  Central District of California - Western Division - Los Angeles necessary to file
                  Notice of Stay; Review of Local Rules as to filing the Notice of Stay; Confirm
                  Pro Hae Vice Requirement with the Clerk's Office.                                           1.25
              MKS Emails with support centers to find legal department's contact information;
                  draft and send freeze letters to business entities owned or controlled by
                  Receivership Defendants.                                                                    0.70
              WSY Email correspondence with counsel for TriNet regarding outstanding issues
                  not resolved in prior correspondence.                                                       0.30
              MHS Review emails from former employees regarding compensation; emails
                  responding to same; telephone interviews with former employees regarding
                  duties and compensation; review letters to be sent to former employees;
                  review and edit affidavits to be sent to former employees; meeting with
                  Receiver regarding same.                                                                    1.75
              PCL Meeting with S. Jarvis of Jarvis Jewelry to obtain appraisal of Patek Phillippe
                  branded watches, review of related appraisal and travel to/from S. Jarvis office
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                   Page 38 of 50 PageID 2730


       Kelly Crawford Receivership - Metals.com                                                                    11/16/2020
                                                                                                   Account No:     16125-102
                                                                                                    Invoice No:       993890
       Matter 102 - Representation of Receiver




                                                                                                          Hours
                   and related communications with K. Crawford and/or W. Hester regarding
                   same; meeting with R. House of Deboulle Jewelers to obtain second opinion
                   of P. Patek branded watches and follow up communications with K. Crawford
                   and/or W. Hester regarding same.                                                         2.00
              LMS Review messages and return calls to investors                                             1.50
              PKJ Review local rules in Southern district of New York regarding e-filing for
                   miscellaneous matter for appointment of receiver and attorney admission for
                   purpose of preparing pro hac vice motion and required attachments to same;
                   Review Consent Orders entered as to individual defendants and entity
                  defendants; Prepare revised Notice of Appointment of receiver based on
                  Consent Orders; prepare revised correspondence and compile new exhibits to
                  be attached to revised Notice; prepare pro hac vice motion, declaration of
                  Kelly Crawford to be attached to same and proposed order based on template
                  suggested by Court's local rules.                                                        2.50
              PCL Communications with W. Hester and K. Crawford regarding
                  vehicle/motorcycle license plate check and related file review;
                  Communications with W. Hester and K. Crawford regarding Philadelphia
                  properties research, need for lis pendens notices and related review of search
                  results; communications with K. Crawford,J. Buffa et al. regarding case status
                  and investor communications by Receiver; communications with K. Crawford
                  regarding MB G 63, Batashvili residence issues and 8383 Wilshire status and
                  related file review(.75);communications with K. Crawford and R. Spears
                  regarding receivership orders an             esponse and related file review;
                  communications with K. Crawford regarding BOA response and review of
                  related motion; communications wit             regarding receivership MB G 63
                  status.                                                                                  4.00
              KEW Draft form affidavit to be sent to former employees; conference with M. Simon
                  and K. Crawford regarding same; telephone interviews with former employees
                  regarding compensation structure; address letters to former employees.                   4.00
              WLH Email communication with Receiver and P. Lewis regarding appraisal of
                  watches; research owner information for Land Rover and Mercedes using
                  Westlaw; conference with Receiver regarding Pennsylvania real properties;
                  research Tower Equity properties using Philadelphia Tax Assessor site; email
                  Philadelphia Tax Assessor for the purpose of getting estimates to file lis
                  pendens for the 17 real properties.                                                      3.00

10/20/2020    WSY Email correspondence with former employees of Receivership Entities and
                  with counsel for TriNet.                                                                 0.25
              JSS Attention to communications from Jones Day regarding management
                  conference (.25); telephone conference with co-counsel regarding
                  administrative stay chart from Jones Day in preparation of filing notice of
                  receivership (.50); attention to communication from former employee Dennis
                  B. regarding alleged payment (.25);                                                      1.00
              MHS Emails with former employees 3        anOS           , communications with
                  Receiver regarding same; conference with Katherine Whitlock regarding
                  letters to former employees from Receiver.                                               0.75
              BBN Review status of arbitration proceedings in various states (1.25)                        1.25
              LMS Review messages and return calls to investors; Reveiw freeze letters by
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                       Page 39 of 50 PageID 2731


      Kelly Crawford Receivership - Metals.com                                                                          11/16/2020
                                                                                                        Account No:     16125-102
                                                                                                         Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                               Hours
                    Margaret Shea; Email correspondence with Receiver and Peter Lewis; Obtain
                    • • • • • • • documents; Assist with compilation of exhibits for show
                    cause order.                                                                                 2.25
              PKJ   Prepare Second Notice of Appointment of Receiver based on new Consent
                    Orders for the Western District of Arkansas for purpose of ensuring there are
                    no jurisdictional issues pursuant to 28 USC 754; communication with Western
                    District of Kentucky regarding confirmation of revised filing date to reflect
                    timely filing as of the date of receipt of Notice of Appointment of Receiver;
                    Contact US District Courts for Nevada, Eastern District of New York, Northern
                    District of Ohio, Eastern District of Pennsylvania, Puerto Rico, Eastern District
                    of Tennessee and District of Columbia for purpose of requesting the Court to
                    change the filing date to accurately reflect filing within deadline of October 1,
                    2020, pursuant to 28 USC 754 based on the date of receipt of Notice of
                    Appointment of Receiver.                                                                     3.25
              PKJ   Review local rules for the Western District of Arkansas for purpose of
                    determining requirements for electronic filing privileges and filing Motion for
                    admission pro hac vice; Prepare Motion for Admission Pro hac Vice for Kelly
                    Crawford and all accompanying documents including declaration of Kelly
                    Crawford and proposed Order based on Court's requirements.                                   1.00
              PKJ   Review                             case and the Court's analysisot•••
                                                and review of caselaw relating t
                                            ; confer with James Stafford regarding same.                         1.75
              PCL Communications with K. Crawford, L. Sanderson, et al. regarding BOA issues
                  and strategy, draft letter to general counsel and related review/revisions to
                  show cause motion; communications with W. Hester regarding Lis Pendens
                  filings and related review of Phila. real property records; Finalil1'•••
                  response to R. Spears and related communications with K. Crawford;
                  communications with J. Brandlin and K. Crawford regarding computer storage.                   2.75
              KEW Prepare letters to be sent to former employees.                                               0.75

10/21/2020    JSS Communications with Jones Day regarding state court hearing and transfer of
                  case in light of notice of stay; review e-mail communications with former
                  employee regarding demand for payment; draft detailed demand email to
                  Microsoft regarding transferring access to accounts; receipt of Massachusetts
                  discovery documents.                                                                          2.00
              WSY Email correspondence with counsel for TriNet (.25); Review of documents
                  provided by TriNet relevant to compensation of Receivership Entities'
                  employees (.5); Email correspondence with representative from Travelers'
                  Insurance regarding                       (.25).                                              1.00
              MHS Emails from former employees regarding compensation; emails responding to
                  same; conferences with Katherine Whitlock and Receiver regarding letter and
                  attachments to former employees regarding compensation.                                       0.50
              LMS Review messages and return calls to investors                                                 1.25
              PKJ Prepare Second Notice of Appointment of Receiver for Western District of
                  Oklahoma, compile all exhibits for same and prepare revised cover letter to be
                  included with Notice, pursuant to 28, USC 754 to correct any issues with late
                  filing of Original Notice; prepare Motion for Pro Hae Vice admission and all
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                        Page 40 of 50 PageID 2732


      Kelly Crawford Receivership - Metals.com                                                                           11/16/2020
                                                                                                         Account No:     16125-102
                                                                                                          Invoice No:       993890
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                     accompanying documents to be filed in the Western District of Arkansas;
                     telephone discussion with the clerk for the Western District of Arkansas
                     regarding same and additional requirements for electronic filing of second
                     Notice of Appointment of Receiver; contact clerks for the Eastern District of
                     New York and Puerto Rico for purpose of requesting change of file date of
                     Notice of Appointment of Receiver to date of receipt; contact Northern District
                     of Ohio and Nevada to confirm change in file date of Notice of based on proof
                     of delivery; update spreadsheet to reflect correct filing dates of 754 Notice and
                     case numbers for same.                                                                       3.25
              PCL    Communications with K. Crawford, J. Buffa, A Spencer, et al. regarding
                     administration motion, review and revise same and/or preparation of order;
                     communications with K. Crawford regarding Lis Pendens form and related
                     review; communications with K. Pergram and K. Crawford regarding 8383
                     Wilshire lease issues and related file review.                                               2.25

10/22/2020    MKS Return calls from investors to answer questions.                                                0.80
              JSS Communications with Microsoft and successfully access accounts;
                  communications with former employe                    to access dropbox;
                  communications with Receiver regarding same.                                                   2.50
              PCL Review file and email exchanges with                 regarding          irvestor
                  inquiries and draft detailed response and third request for investor information
                  to Mr. Spears (2.0); telephone conversation with A Spencer regarding draft of
                  motion for order approving administration and transmit same to A Spencer
                  (.25); communications with K. Crawford regarding BOA account info
                  status(.50).                                                                                   2.75
              LMS Review messages and return calls to investors; confer with Receiver
                  regarding high call volume.                                                                    6.00
              WLH Access Philadelphia real property records for the purpose of researching 17
                  Philadelphia properties legal descriptions; create Exhbit B documents for each
                  property reflecting the legal description of same to include in Notice of Lis
                  Pendens to be filed as to each property; review email from Philadelphia Tax
                  Assessor providing estimate of cost and address to use for sending Notices of
                  Lis Pendens for filing in the real property records.                                           4.75

10/23/2020    DKB Research Philadelphia property records for additional Grantor/Grantee entities
                  of Defendants.                                                                                 0.25
              JSS Numerous communications with Receiver and receivership team regarding
                  noncompliance of defendants; revise draft letter to Google in light of their
                  objections to demand letter; draft new revised declarations of consent for

                  documents received      ir4l••••••••lil•llk
                  defendants in light of counsel for defendants' arguments; continue review of

              MKS Return calls with investors and take notes.
                                                                                                                 4.50
                                                                                                                 1.00
              WSY Confer with representative f r o m • • • • • • • • • • • • • • • •
                  and process for obtaining copies of documents relating to the same.                            0.25
              PCL Review package containing                                 and transmit same to
                  K. Crawford and related communications regarding same; Multiple
                  communications with K. Crawford and/or A Spencer regarding motion for
                  administration revisions and finalization, turnover of MBG63 by L. Asher
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                      Page 41 of 50 PageID 2733


      Kelly Crawford Receivership - Metals.com                                                                              11/16/2020
                                                                                                         Account No:        16125-102
                                                                                                          Invoice No:          993890
      Matter 102 - Representation of Receiver




                                                                                                                Hours
                  logistics and issues, failure of individual defendants to turnover entities lists,
                  etc.; Additional communications with K Crawford and A. Spencer regarding
                  failure of defendants to provide entities list, related review of motion to show
                  cause prepared by K, Crawford, communications with K. Crawford regarding
                  same and coordinate filing of same; Multiple email and/or lengthy phone
                  conversation with A. Spencer to review his comments to the motion for order
                  to approve administration procedures, revise same and transmit revised draft
                  to A. Spencer and K. Crawford; Multiple communications with D. Saville and
                  K. Crawford regarding location of key to MB G63 and coordination of turnover
                  of MB to Receiver; Email communications with Mr. Spears regardin~FlllAl
                                                                                            1



                                                                                                • •




                  A Q list review; review Philadelphia real property analysis by W. Hester
                  and update prepared by D. Baxter and related communications with K.
                  Crawford, et al; review of defendant Batashviliran answer and Asher answer
                  and transmit same to K. Crawford; Communications with A. Spencer and
                  related review of consent affidavits and related communications with K.
                  Crawford and J. Stafford regarding same; communications with W. Hester and
                  K. Crawford regarding lis pendens notices for Philadelphia properties.                             6.90
              LMS Return calls to multiple investors; Confer with Margaret Shea regarding
                  questions from investors                                                                           1.00
              MHS Telephone conference with                        , former employee, regarding
                  compensation issues; emails wit                    , former employee, regarding
                  compensation.                                                                                      0.75
              PKJ Conduct research on issue of whether the Receiver has authority pursuant to
                  receivership order to release of Defendants' electronic communications; from
                  digital cloud providers; contact Eastern District of New York and District Court
                  of Puerto Rico to revise filing date of 754 Notice to accurately reflect date of
                  delivery of filing documents.                                                                      1.75
              KEW Telephone conference with former employee.                                                         0.25

10/24/2020    MHS    Communications with Receiver regarding letters to former employees.                             0.25
                     For Current Services Rendered                                                             411.90       117,293.50

                                                         Recapitulation
               Timekeeper                                                 Hours    Hourly Rate               Total
               Priya K. Jesani                                            48.95       $270.00          $13,216.50
               Walker S. Young                                            16.45        240.00            3,948.00
               Margaret K. Shea                                           21.40        200.00            4,280.00
               Brenda Neuwirt                                              1.25        325.00              406.25
               Mark Simon                                                 25.05        435.00           10,896.75
               Will Hester                                                32.75        125.00            4,093.75
               Leslie Sanderson                                           47.65        305.00           14,533.25
               Deb Baxter                                                  0.25        150.00               37.50
               Jessica L. Rolls                                            8.50        200.00            1,700.00
               Jane Taber                                                  1.60        425.00              680.00
               James Stafford                                             59.25        300.00           17,775.00
               Katherine Whitlock                                         14.90        200.00            2,980.00
               Tiffany Hykeski                                            50.00        125.00            6,250.00
               Peter Lewis                                                83.90        435.00           36,496.50
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20              Page 42 of 50 PageID 2734


      Kelly Crawford Receivership - Metals.com                                                              11/16/2020
                                                                                             Account No:    16125-102
                                                                                              Invoice No:      993890
      Matter 102 - Representation of Receiver




08/15/2020           Computerized legal research                                                                60.00
09/22/2020           Airfare Expense for trip to Los Angeles WHH, JSS, WSY I AMERICAN AIRLINES
                     (KMC Firm CC)                                                                            1,656.80
09/23/2020           DFW Airport Parking Expense (2076) Willard Harry Hester,Jr.                                 96.00
09/24/2020           Parking Expense (2753) Walker S. Young                                                      12.00
09/24/2020           Fuel (2753) Walker S. Young                                                                 21.77
09/24/2020           American Airlines Baggage fee (2753) Walker S. Young                                        30.00
09/24/2020           Marriott Hotel Fee(2753) Walker S. Young                                                     4.00
09/24/2020           Parking at 8383 Wilshire Blvd (KMC Firm CC)                                                 29.00
09/24/2020           8383 Wilshire Office Parking Expense (2076) Willard Harry Hester,Jr.                        28.00
09/25/2020           Postage I USPS Change of Address (WES Firm CC)                       .,                     17.85
09/25/2020           Lodging Expenses for PCL /BEVERLY HILLS MARRIOTT (KMC Firm CC)                             441.97
09/26/2020           Uber/Taxi (1307) James Stafford                                                             25.20
09/26/2020           DFW Airport Parking Expense (1307) James Stafford                                           72.00
09/26/2020           Supplies/ AUTOZONE (KMC Firm CC)                                                            43.79
09/26/2020           Parking at 8383 Wilshire Blvd (KMC Firm CC)                                                 24.00
09/26/2020           People Search/BEENVERIFIED.COM (KMC Firm CC)                                                24.32
09/26/2020           Rental Car for WHH I HERTZ (KMC Firm CC)                                                   293.48
09/26/2020           Checked Baggage fee (2076) Willard Harry Hester.Jr.                                         30.00
09/26/2020           The Box Depot Shipping Supplies (2076) Willard Harry Hester.Jr.                            147.22
09/27/2020           The Box Depot - shipment to S & S(1307) James Stafford                                     442.81
09/27/2020           Lodging Expenses for PCL, JSS, W.Young, and,WHH/MARRIOTT (KMC Firm CC)                   2,285.30
09/28/2020           Filing fee (3988) U.S. District Cou·tt Clerk                                                47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                 47.00
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20          Page 43 of 50 PageID 2735


      Kelly Crawford Receivership - Metals.com                                                     11/16/2020
                                                                                    Account No:    16125-102
                                                                                     Invoice No:      993890
      Matter 102 - Representation of Receiver




09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988} U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988} U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988} U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
09/28/2020           Filing fee   (3988) U.S.   District Court Clerk                                   47.00
             Case 3:20-cv-02910-L Document 193 Filed 11/20/20                     Page 44 of 50 PageID 2736


      Kelly Crawford Receivership - Metals.com                                                                     11/16/2020
                                                                                                    Account No:    16125-102
                                                                                                     Invoice No:      993890
      Matter 102 - Representation of Receiver




09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/28/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/28/2020           Postage*                                                                                           11.75
09/28/2020           Courier service (670) Special Delivery Service, Inc.                                               12.32
09/28/2020           Courier service and document production (670) Special Delivery Service, Inc.                      228.25
09/28/2020           Shipping cost/ THE BOX DEPOT (KMC Firm CC)                                                      1,466.47
09/29/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/29/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/29/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/29/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/29/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/29/2020           Filing fee (3988) U.S. District Court Clerk                                                        47.00
09/29/2020           Overnight Delivery - Clerk of the Court Virgin Islands (1) Federal Express                         96.46
09/29/2020           Overnight Delivery - Clerk of the Court Puerto Rico (1) Federal Express                            68.72
09/29/2020           Overnight Delivery (1) Federal Express                                                            205.47
09/29/2020           Overnight Delivery (1) Federal Express                                                          5,822.02
09/29/2020           Filing fee I COURTS/USDC-UT-TL (KMC Firm CC)                                                       47.00
09/30/2020           Filing fee I COURTS/USDC WY-S (KMC Firm CC)                                                        47.00
09/30/2020           Filing fee /COURTS/USDC-AL-S-T (KMC Firm CC)                                                       47.00
10/01/2020           Filing fee/COURTS/USDC-TX-N-PG (KMC Firm CC)                                                       19.00
10/02/2020           Filing fee /COURTS/USDC-WA-W-S (KMC Firm CC)                                                       47.00
10/02/2020           Insurance coverage I GEICO (KMC Firm CC)                                                        1,572.08
10/05/2020           Overnight Delivery (1) Federal Express                                                             40.30
10/05/2020           Overnight Delivery (1) Federal Express                                                            264.78
10/05/2020           Computerized legal research                                                                       470.00
10/05/2020           Postage                                                                                             1.80
10/06/2020           Overnight Delivery - Qty 5 (1) Federal Express                                                    164.78
10/07/2020           Overnight Delivery (1) Federal Express                                                             43.75
10/09/2020           Overnight Delivery (1) Federal Express                                                             39.62
10/14/2020           Service of Process (9999) Clerk, District Court of Guam                                            47.00
10/15/2020           Postage                                                                                             0.50
10/16/2020           Postage                                                                                           250.00
10/17/2020           Postage                                                                                            89.00
10/18/2020           Postage                                                                                            13.00
10/20/2020           Business meals - Per diem 3 days JSS                                                              198.00
10/20/2020           Business meals - Per diem 3 days WSY                                                              198.00
10/20/2020           Business meals - Per diem 3 days WHH                                                              198.00
10/20/2020           Business meals - Per diem 3 days PCL                                                              198.00
10/20/2020           Postage                                                                                             3.00
                     Total Expenses                                                                                 21,737.58

                     Total Current Services and Expenses                                                           139,031.08
Case 3:20-cv-02910-L Document 193 Filed 11/20/20   Page 45 of 50 PageID 2737




                            EXHIBITC
      Fees and Expenses of Brandlin & Associates
     September 22, 2020 through October 24, 2020
   Case 3:20-cv-02910-L Document 193 Filed 11/20/20                                 Page 46 of 50 PageID 2738




                                            BRANDLIN
                                               AND ASSOCIKfES




                                                     INVOICE



                                            Date: November 3, 2020


Mr. Kelly Crawford
Scheef & Stone
500 North Akard Street
Suite 2700
Dallas, TX 75201



Re: Commodity Futures Trading Commission, et al v. TMTE, et al



For services rendered from inception through October 25, 2020 -
(please see attached details of charges).




         545 S. Figueroa., Suite 11341 Los Angeles, California 90071   I Phone 310.789.1777 I Fax 310.201.4743
      Case 3:20-cv-02910-L Document 193 Filed 11/20/20                                   Page 47 of 50 PageID 2739

Schccf & Stone
Commodity Futures Trading Commission, ct al v. TMTE, ct al
Detail Charges from Inception Through October 25, 2020

                                                                                     Date      Time     Rate         Total
Meeting at TMTE offices with Kelly Crawford, Peter Lewis & Will Hester,          9/24/2020     3.10     395    $ 1,224.50
etc. Review ofCFO's offices. Contact with P/R servicer TriNet. Various
PCW Adam Hunt, Sherry & Alicia Roth at TriNet. Attempts to get TMTE's
EIN from TriNet & to stop payroll for Defendant Simon Batashvali. Prep
engagement letter
Worked with May Ng, Gerardo Castellanos & Rick Arbuckle to set up                9/24/2020     3.60     395    $ 1,422.00
accounts at EastWest. Completion ofW-9 & Certificate of Beneficial
Ownership. Various attempts to secure a EIN for the Receivership to open the
bank accounts.
Researched Form SS-4 Requirements related to EIN request. Coordinated            912512020     2.30     250    $   575.00
with client for proper completion of Form SS-4 and attempted to apply for
Receivership EIN via IRS online portal.
Review of Order Granting ex parte motion appointment of Receiver, etc.           9/28/2020     2.20     395    $   869.00
Follow up on EIN with Bob Mosier; various emails from Kelly & f/u with
former employees;
Attempted numerous times to submit EIN request for Chase Metals                  912812020     3.20        0   $      -
Receivership via IRS online portal. Researched failed online attempts and
eventually spoke to IRS help desk and was notified that the IRS system would
not allow requests at this time. Contacted Bob Mosier for guidance and
discussed other proposed methods of obtaining EIN. Communications with
JeffBrandlin regarding status.
Meeting at 8383 with former employees to retrieve their personal belongings;     10/1/2020     4.50     395    $ 1,777.50
p/u mail & packages; various PCW Kelly Crawford re status & direction;
inspect parking garage & 7th floor storage units with bldg. mgmt.; mtg with
                  re TriNet payroll service & PW's for QB files.

Conducted onsite procedures at 8383 Wilshire Blvd, met with Chase Metals         10/1/2020     2.60     100    $   260.00
ex-employees, including                                     , and others.
Discussed outstanding payroll for the 4 day period ended 9124120 wilf P a
            and Trinet. Discussed various issues with trying to gain access to
QuickBooks. Toured office suites #700 and #742, as well as 2 onsite storage
units, accompanied by onsite property manager and facilities personnel.
Picked up mail and obtained copies of keys to all suites/units. Coordinated
delivery of mail to Dallas, TX. Discussed next steps with J. Brandlin.


Communications with Darren Saville regarding visit to Lucas Asher's home         10/1/2020     2.60     100    $   260.00
rental located at I 0134 Angelo View Dr. Researched availability of storage
facilities in Beverly Hills area, as well as of truck rentals/hired help.
Scheduled with Darren Saville to arrive Asher residence at 9:30 AM to pick
up items and transfer them into a public storage facility.


Arrange to have Shelby Mustang & MBZ towed from 8383 to 12100,                   10/2/2020     1.70     395    $   671.50
Various PCW's with Kelly Crawford & Gerardo Castellanos & Diego
Mancilla at 12100 re spaces, tow truck clearances, etc..
Met with Simon Batashvili representative to retrieve Shelby Cobra.               10/4/2020     4.70     100    $   470.00
Coordinated with Tow Truck company in order to tow vehicle to 12100
Wilshire Blvd parking facility (included I+ wait time). Held various
discussions with J. Brandlin and K. Crawford regarding status of seizure, as
well as other vehicle (Mercedes Benz). Followed tow truck to 12100 Wilshire
Blvd. and allowed them access to parking garage for proper storage of vehicle
on level P2.
       Case 3:20-cv-02910-L Document 193 Filed 11/20/20                                    Page 48 of 50 PageID 2740

Scheer & Stone
Commodity Futures Trading Commission, ct al v. TMTE, ct al
Detail Charges from Inception Through October 25, 2020

                                                                                        Date     Time     Rate           Total
Follow up on Shelby Mustang. Physically inspect it. Coordinate with                10/5/2020     2.20      395    $    869.00
Gerardo Castellanos info to Kelly. Set up storage for Asher's personal items.

Discussions with Kelly Crawford regarding Shelby Cobra paperwork                   10/5/2020     0.20      100    $      20.00
(Ownershipffitle), storage location, etc., and the possibility of other vehicles
to be confiscated.
Review extension of Receiver order. Travel to 8383 to meet with former             10/6/2020     5.25    169.25   $    888.56
employees; pick up mail & packages; inspect satellite suites; investigate
satellite storage areas8383; meet with office of building; meet wit! 0         7
          ·e payroll & TriNet data.
Met with Chase Metal                                   an                          10/6/2020     4.10      100    $    410.00
              . Accessed Trinet HR portal and downloaded various
Payroll/HR reports. Assiste                       in preparing a simulated
payroll run related to the 4-day pay period ended 9/24/20. Summarized results
and discussed with J. Brandlin.
Met with Chase Metals ex-employee                                                  10/6/2020     3.20      100    $    320.00
                         at 8383 Wilshire. Supervised the ex-employee's
removal of personal belongings, documented items, and answered their general
questions/concerns. Picked up mail/packages related to 8383 Wilshire and
coordinated delivery to Dallas, TX.


Review TriNet payroll data; calc the 9/24 PR for all 5 companies; obtain           10/7/2020     3.75      395    $   1,481.25
census data from Trinet; propose adjustments fo
additional hours; eliminate sales people, duplicate payments, etc. Follow up
on Jeff Kohn & bookkeeping services.
F/U w/ Jeff Kohn & QB's PW.                                                        1017/2020     1.40      395    $    553.00
Performed additional vetting of Employee Payroll Analysis prepared for the 4-      1017/2020     3.60      250    $    900.00
day pay period ended 9/24/20. Documented all assumptibns included therein,
calculation details, and assessed reasonableness of calculated compensation
(by indiV'itlual employee/company, compared figures to prior periods). Held
discussions with J. Brandlin.
Answered questions related to the detailed payroll review performed by J.          10/7/2020     1.70      250    $    425.00
Brandlin. Incorporated various revisions to the payroll figures based on
updated assumptions. Discussed data contained within the Employee Census
and additional requests associated with such data.
Held discussions with Chase Metals bookkeeper Jeff Kohn regarding the              10/7/2020     2.10      250    $    525.00
recent developments at the Company. Discussed the need to obtain access to
Chase Metal's (and related entities) QuickBooks accounts and to obtain
answers to various questions. Provided status update to JeffBrandlin and
Kelly Crawford.
F/U with Kelly re PayPal, banking, other sets of books, investigatory              10/8/2020     3.20      395    $   1,264.00
conversations with
Reviewed Employee Census Information, as downloaded from Trinet, related           10/8/2020     3.60      250    $    900.00
to the five relevant entities (Revo, Retirement Insider, Chase Metals, FAET,
and Tower Equity). Organized data and highlighted key information in order
to facilitate employee correspondence. Traced employees included in final
payroll run to employee census as to ensure proper inclusion/exclusion of
individuals. Held discussions with J. Brandlin and K. Crawford.
       Case 3:20-cv-02910-L Document 193 Filed 11/20/20                                   Page 49 of 50 PageID 2741

 Schccf & Stone
 Commodity Futures Trading Commission, ct al v. TMTE, ct al
 Detail Charges from Inception Through October 25, 2020

                                                                                      Date      Time     Rate         Total
 Met with Chase Metals ex-employees                                        r      10/8/2020     4.20     100    $   420.00
                                y at 8383 Wilshire. Supervised the ex-
 employee's removal of personal belongings, documented items, and answered
 their general questions/concerns. Picked up mail/packages related to 8383
 Wilshire and coordinated delivery to Dallas, TX. Communications with
 Walker Young regarding mail contents.


 Entry into QB's; PCW Jeff Kohn. F/U Calls with Gerardo re summary of             101912020     2.70     395    $ 1,066.50
 results & review & forward to Kelly with analysis. F/U with TriNat

  F/U on teams for 8383 111~ve.    ,j}'.                                          101912020     0.75       0    $      -
. F/U with Walker young regarding employees at haven't been paid Follow up       10/12/2020     1.20     395    $   474.00
  with Kelly regarding PW for QB's. petail.l~~Jeview with Kelly. F/U on
  Walker Youngs questions on 5 employees P/R.
  Coordinate & supervise move & consolidation of offices at 8383                 10/13/2020     5.60     100    $   560.00
  F/U with ex employee                                                           10/13/2020     0.20     395    $    79.00
. _Fommunications with Chase Metals Bookkeeper Jeff Kohn regarding               10/13/2020     2.50     250    $   625.00
  obtaining access to client's QuickBooks files.
  Met with Chase Metals ex-employee                  . Supervised the ex-        1011312020     3.25     100    $   325.00
  employee's removal of personal belongings, documented items, and answered
  their general questions/concerns. Searched offices/desks for manual Employee
  Checks that had yet to be distributed to employees. Picked up mail/packages
  related to 8383 Wilshire and coordinated deliverx,to Dallas, TX.


 Coordinate & supervise move & consolidation of offices at 8383. Review of       10/14/2020     6.20     395    $ 2,449.00
 pivot table for Bank of America #4024 cash account for the years of 2017
 through 2020, evaluated & analyzed/categorized results, and discussed results
 with Gerardo Castellanos. Forward results to Kelly.

 Telephonic meeting with Chase Metals bookkeeper Jeff Kohn, self, and Jeff       10/14/2020     1.75     250    $   437.50
 Brandlin. Discussions included background ofKohn's role as the outside
 accountant, types of accounting duties performed, nature of the company's
 accounts, features ofQuickBooks Online, etc.
 Downloaded various excel-based reports from Chase Metals QuickBooks             1011412020     4.75     250    $ 1,187.50
 Online software, including back-up copies of General Ledger and Audit Trail
 Reports. Perused BofA #4024 PDF Bank Statements and American Express
 #I 003 PDF Credit Card Statements. Prepared pivot table for Bank of America
 #4024 cash account for the years of 2017 through 2020, analyzed/categorized
 results, and discussed results with J. Brandlin.


 Extensive discussions with ex-Chase Metals Controller                           10/14/2020     2.75     250    $   687.50
 regarding the nature of the Company's operations, bank account activities (B
 of A #4024 and Pay Pal), chronology of events, and related accounting journal
 entries (as per QuickBooks download files). Prepared memorandum and
 discussed notes with J. Brandlin.
 Met with Chase Metals ex-employe                    . Supervised the ex-        10/15/2020     4.25     100    $   425.00
 employee's removal of personal belongings, documented items, and answered
 their general questions/concerns. Searched offices/desks for manual Employee
 Checks that had yet to be distributed to employees. Held discussions with
 Property Manager. Took a rough inventory of the number of computers, by
 office suite. Picked up mail/packages related to 8383 Wilshire and
 coordinated delivery to Dallas, TX.
       Case 3:20-cv-02910-L Document 193 Filed 11/20/20                                        Page 50 of 50 PageID 2742

Scheer & Stone
Commodity Futures Trading Commission, ct al v. TMTE, ct al
Detail Charges from Inception Through October 25, 2020

                                                                                            Date     Time              Rate             Total
Assemble team & coordinate the packaging, removal & storage of ~ 150                 10/1 9/2020     3.75               100     $     375.00
computers; office furnitu re, TV's, clear extra office space & storage areas, etc.

 Discussions with J. Brandlin regarding the removal of all 100+ Apple I-Mac          10/1 9/2020     4.20              100      $     420.00
computers and other assets from 8383 Wilshire location and their transfer into
storage. Researched options/prices related to packing materials, boxes,
transportation vehicles, labor rates, storage units, etc. Held various
di scussions with J. Brandlin and devised the proper plan.


Coordinate & supervise move & consolidation of offices at 8383                       10/20/2020      6.70              100      $     670.00
 Drove to Home Depot to purchase packing materials, moving supplies, etc., in        10/20/2020      2.25              100      $     225.00
conjunction with the transfer of Apple I-Mac Computers and other equipment
from 8383 Wilshi re into storage.
 Drove to Home Depot to purchase additional packing materials, moving                10/2 112020     1.75              100      $     175.00
supplies, etc., in conjunction with the transfer of Apple I-Mac Computers and
other equi pment from 8383 Wilshire into storage.
 Managed and participated in the packaging of 150+ Apple computers.                  10/2 112020     9.20              100      $     920.00
Coordinated labor usage and supervised 3 individuals.
 Managed and participated in the packaging, loading, and transfer of 150+            10/22/2020      8.90              100      $     890.00
Apple I-Mac computers into storage. Coordinated labor usage and supervised
7 individuals.
 Managed and participated in the dismantling, packaging, loading, and transfer       10123/2020      8.70              100      $     870.00
of a total of 17 75" TV's, 40+ computer monitors, and other large/bulky items
into storage. Coordinated labor usage and supervised 7 indi viduals. Picked
up mail/packages related to 8383 Wilshire and coordinated delivery to Dallas,
TX.
                                                                                                   150.35                       $ 29,366.31

Blended Rate                                                                                        150.35                      $     195.32

Summary by Professional :
                                                                                                             Fees at Standard Rates
                                                                                                     Hours      Rate I Hour        Total
Jeffrey E. Brandlin                                                                                  55.00       $     595      $ 32,725.00
Gerardo Castellanos                                                                                  96.25       $     375      $ 36,093.75
                                                                                                    151.25       $     455      $ 68,818.75
Blended Rate @ Standard                                                                                                         $    455.00
